Exhibit 10.1

 

 

 

EXECUTION COPY

 

 

 

 

 

CREDIT AGREEMENT

Dated as of September 10, 2012

among

TOTAL SYSTEM SERVICES, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., REGIONS BANK AND U.S. BANK

NATIONAL ASSOCIATION

as Syndication Agents,

The Other Lenders Party Hereto

and

J.P. MORGAN SECURITIES LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., REGIONS CAPITAL MARKETS AND U.S.

BANK NATIONAL ASSOCIATION

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1     

1.01.

 

Defined Terms

     1     

1.02.

 

Other Interpretive Provisions

     27     

1.03.

 

Accounting Terms

     28     

1.04.

 

Rounding

     28     

1.05.

 

Times of Day

     28     

1.06.

 

Letter of Credit Amounts

     28   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     29     

2.01.

 

The Loans

     29     

2.02.

 

Borrowings, Conversions and Continuations of Loans

     29     

2.03.

 

Competitive Bid Procedure

     32     

2.04.

 

Letters of Credit

     34     

2.05.

 

Swing Line Loans

     43     

2.06.

 

Prepayments

     46     

2.07.

 

Termination or Reduction of Commitments

     47     

2.08.

 

Repayment of Loans

     48     

2.09.

 

Amortization of Term Loans

     48     

2.10.

 

Interest

     48     

2.11.

 

Fees

     49     

2.12.

 

Computation of Interest and Fees

     50     

2.13.

 

Evidence of Debt

     50     

2.14.

 

Payments Generally; Administrative Agent’s Clawback

     50     

2.15.

 

Sharing of Payments by Lenders

     52     

2.16.

 

Extension of Maturity Date in respect of the Revolving Credit Facility

     53     

2.17.

 

Increase in Commitments

     55     

2.18.

 

Currency Equivalents

     56     

2.19.

 

Defaulting Lenders

     57   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     59     

3.01.

 

Taxes

     59     

3.02.

 

Illegality

     62     

3.03.

 

Inability to Determine Rates

     62     

3.04.

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     63     

3.05.

 

Compensation for Losses

     66     

3.06.

 

Mitigation Obligations; Replacement of Lenders

     66     

3.07.

 

Survival

     66   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     67     

4.01.

 

Conditions of Initial Credit Extension

     67     

4.02.

 

Conditions to all Credit Extensions

     68   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     69     

5.01.

 

Existence, Qualification and Power

     69     

5.02.

 

Authorization; No Contravention

     69     

5.03.

 

Governmental Authorization; Other Consents

     69     

5.04.

 

Binding Effect

     69     

5.05.

 

Financial Statements; No Material Adverse Effect

     69     

5.06.

 

Litigation

     70   

 

i



--------------------------------------------------------------------------------

 

5.07.

 

No Default

     70     

5.08.

 

Ownership of Property; Liens

     70     

5.09.

 

Insurance

     70     

5.10.

 

Environmental Compliance

     70     

5.11.

 

Taxes

     70     

5.12.

 

ERISA Compliance

     70     

5.13.

 

Subsidiaries; Equity Interests

     71     

5.14.

 

Margin Regulations; Investment Company Act

     71     

5.15.

 

Solvency

     71     

5.16.

 

Disclosure

     71     

5.17.

 

Compliance with Laws

     72     

5.18.

 

Use of Proceeds

     72     

5.19.

 

Intellectual Property; Licenses, Etc.

     72     

5.20.

 

Taxpayer Identification Number

     72   

ARTICLE VI. AFFIRMATIVE COVENANTS

     72     

6.01.

 

Financial Statements

     72     

6.02.

 

Certificates; Other Information

     73     

6.03.

 

Notices

     74     

6.04.

 

Payment of Obligations

     75     

6.05.

 

Preservation of Existence, Etc.

     75     

6.06.

 

Maintenance of Properties

     75     

6.07.

 

Maintenance of Insurance

     75     

6.08.

 

Compliance with Laws

     76     

6.09.

 

Books and Records

     76     

6.10.

 

Inspection Rights

     76     

6.11.

 

Use of Proceeds

     76   

ARTICLE VII. NEGATIVE COVENANTS

     76     

7.01.

 

Liens

     76     

7.02.

 

Investments

     78     

7.03.

 

Fundamental Changes

     79     

7.04.

 

Dispositions

     79     

7.05.

 

Restricted Payments

     80     

7.06.

 

Change in Nature of Business

     80     

7.07.

 

Transactions with Affiliates

     80     

7.08.

 

Use of Proceeds

     80     

7.09.

 

Financial Covenants

     80     

7.10.

 

Swap Contracts

     81   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     81     

8.01.

 

Events of Default

     81     

8.02.

 

Remedies Upon Event of Default

     82     

8.03.

 

Application of Funds

     83   

ARTICLE IX. ADMINISTRATIVE AGENT

     84     

9.01.

 

Appointment and Authority

     84     

9.02.

 

Rights as a Lender

     84     

9.03.

 

Exculpatory Provisions

     84     

9.04.

 

Reliance by Administrative Agent

     85     

9.05.

 

Delegation of Duties

     85   

 

ii



--------------------------------------------------------------------------------

 

9.06.

 

Resignation of Administrative Agent

     85     

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     86     

9.08.

 

No Other Duties, Etc.

     86     

9.09.

 

Administrative Agent May File Proofs of Claim

     86   

ARTICLE X. MISCELLANEOUS

     87     

10.01.

 

Amendments, Etc.

     87     

10.02.

 

Notices; Effectiveness; Electronic Communication

     88     

10.03.

 

No Waiver; Cumulative Remedies

     90     

10.04.

 

Expenses; Indemnity; Damage Waiver

     90     

10.05.

 

Payments Set Aside

     92     

10.06.

 

Successors and Assigns

     92     

10.07.

 

Treatment of Certain Information; Confidentiality

     96     

10.08.

 

Right of Setoff

     97     

10.09.

 

Interest Rate Limitation

     97     

10.10.

 

Counterparts; Integration; Effectiveness

     98     

10.11.

 

Survival of Representations and Warranties

     98     

10.12.

 

Severability

     98     

10.13.

 

Replacement of Lenders

     98     

10.14.

 

Governing Law; Jurisdiction; Etc.

     99     

10.15.

 

Waiver of Jury Trial

     100     

10.16.

 

No Advisory or Fiduciary Responsibility

     100     

10.17.

 

USA PATRIOT Act Notice

     100     

10.18.

 

Judgment Currency

     101     

10.19.

 

Termination

     101     

10.20.

 

ENTIRE AGREEMENT

     101   

 

SCHEDULES

1.01

 

Administrative Schedule

2.01

 

Commitments and Applicable Percentages

2.04

 

Existing Letter of Credit

5.06

 

Litigation

5.10

 

Environmental Matters

5.13

 

Subsidiaries; Other Equity Investments

7.01

 

Existing Liens

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS      

Form of

 

A

 

Committed Loan Notice

 

B

 

Swing Line Loan Notice

 

C-1

 

Competitive Bid Request

 

C-2

 

Administrative Agent’s Notice to Lenders of Competitive Bid Request

 

C-3

 

Competitive Bid

 

D-1

 

Term Note

 

D-2

 

Dollar Note

 

D-3

 

Multicurrency Note

 

E

 

Compliance Certificates

 

F

 

Assignment and Assumption

 

G

 

U.S. Tax Compliance Certificates

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 10, 2012,
among TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, J.P. MORGAN SECURITIES LLC, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., REGIONS CAPITAL MARKETS AND U.S. BANK NATIONAL
ASSOCIATION, as joint lead arrangers and joint bookrunners, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., REGIONS BANK AND U.S. BANK NATIONAL ASSOCIATION, as
Syndication Agents.

The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Administrative Schedule” means Schedule 1.01 to this Agreement, which contains
administrative information in respect of each Foreign Currency and each
(i) Multicurrency Loan denominated in a Foreign Currency and (ii) Multicurrency
Letter of Credit denominated in a Foreign Currency.

“Affected Lender” has the meaning specified in Section 3.04.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.



--------------------------------------------------------------------------------

“Applicable Dollar Percentage” means with respect to any Dollar Lender at any
time, such Dollar Lender’s Applicable Percentage in respect of the Total Dollar
Commitment at such time.

“Applicable Multicurrency Percentage” means with respect to any Multicurrency
Lender at any time, such Multicurrency Lender’s Applicable Percentage in respect
of the Total Multicurrency Commitment at such time.

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the Closing Date, such Term Loan Lender’s Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Term Loan Lender’s Term Loan at
such time, and (b) in respect of the Revolving Credit Facility, (i) with respect
to any Dollar Lender, the percentage (carried out to the ninth decimal place) of
the Total Dollar Commitment represented by such Dollar Lender’s Dollar
Commitment; provided, that if the Dollar Commitments have terminated or expired,
the Applicable Percentage of each Dollar Lender shall be determined based upon
the Dollar Commitments most recently in effect, after giving effect to any
assignments and to any Dollar Lender’s status as a Defaulting Lender at the time
of determination, (ii) with respect to any Multicurrency Lender, the percentage
(carried out to the ninth decimal place) of the Total Multicurrency Commitment
represented by such Multicurrency Lender’s Multicurrency Commitment; provided,
that if the Multicurrency Commitments have terminated or expired, the Applicable
Percentage of each Multicurrency Lender shall be determined based upon the
Multicurrency Commitments most recently in effect, after giving effect to any
assignments and to any Multicurrency Lender’s status as a Defaulting Lender at
the time of determination; and (iii) with respect to any Revolving Credit Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time; provided that if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentage of each
Revolving Credit Lender shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments and to any
Revolving Credit Lender’s status as a Defaulting Lender at the time of
determination. Notwithstanding the foregoing, in the case of Section 2.19 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. The initial Applicable Percentage of
each Lender in respect of each Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time with respect to the applicable
Facility or fees, the following percentages per annum based upon the Debt Rating
as set forth below for each such Facility or fee:

 

Applicable Rate

 

              Facility
Fee   Applicable Rate for LIBOR
Loans   Letter of
Credit Fees   Applicable Rate  for Base
Rate Loans

Pricing
Level

 

 

Debt Ratings

S&P/Moody’s

 

 

Revolving
Credit
Facility

 

 

Term Loan
Facility

 

 

Revolving
Credit
Facility

 

 

Revolving
Credit
Facility

 

 

Term Loan
Facility

 

 

Revolving
Credit
Facility &
Swing Line

 

1

  A-/A3 or better   0.100%   1.000%   0.900%   0.900%   0.000%   0.000%

2

  BBB+/Baa1   0.125%   1.125%   1.000%   1.000%   0.125%   0.000%

3

  BBB/Baa2   0.175%   1.250%   1.075%   1.075%   0.250%   0.075%

4

  BBB-/Baa3   0.225%   1.500%   1.275%   1.275%   0.500%   0.275%

5

  < BBB- /Baa3   0.300%   1.750%   1.450%   1.450%   0.750%   0.450%

 

2



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the corporate credit
rating for the Borrower as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”); provided that after the date that the Borrower has received
a corporate credit rating from both S&P and Moody’s, (a) if the respective Debt
Ratings issued by the foregoing rating agencies differ, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest); (b) if the Borrower has only one Debt Rating, the Pricing Level
that corresponds to such Debt Rating shall apply; and (c) if the Borrower does
not have any Debt Rating, Pricing Level 5 shall apply; provided that if there is
no Debt Rating as a result of both S&P and Moody’s (or their successors) ceasing
to issue ratings generally, the Debt Rating in effect immediately prior to the
Borrower no longer having a Debt Rating shall apply until the Borrower and the
Administrative Agent negotiate in good faith to amend this definition to reflect
an alternative method of determining the Applicable Rates.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” mean J.P. Morgan Securities LLC, The Bank of Tokyo-Mitsubishi UJF,
Ltd., Regions Capital Markets and U.S. Bank National Association, in their
capacity as joint lead arrangers and bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Availability Period” means, on any date of determination, (a)(i) in respect of
each Dollar Lender, the period from and including the Closing Date to the
earliest of (A) the Maturity Date of the Dollar Tranche then applicable to the
Dollar Loans made by such Dollar Lender; (B) the date of termination of the
Dollar Commitments pursuant to Section 2.07; or (C) the date of termination of
the commitment of each Dollar Lender to make Dollar Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 and
(ii) in respect of each Multicurrency Lender, the period from and including the
Closing Date to the earliest of (A) the Maturity Date of the Multicurrency
Tranche then applicable to the Multicurrency Loans made by such Multicurrency
Lender; (B) the date of termination of the Multicurrency Commitments pursuant to
Section 2.07; or (C) the date of termination of the commitment of each
Multicurrency Lender to make Multicurrency Loans and of the obligation of each
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02; and (b) in
respect of the Swing Line, the period from and including the Closing Date to the
earliest of (i) the applicable Maturity Date of the Swing Line then in effect;
(ii) the date of termination of the Revolving Credit Commitments pursuant to
Section 2.07, as the case may be; or (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

“Available Dollar Commitment” means, as to any Dollar Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Dollar Commitment then
in effect over (b) such Lender’s Dollar Extensions of Credit then outstanding.

“Available Multicurrency Commitment” means, as to any Multicurrency Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s
Multicurrency Commitment then in effect over (b) such Lender’s Multicurrency
Extensions of Credit then outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank as
its “prime rate” and (c) the Eurocurrency Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the immediately preceding
Business Day) in respect of a proposed Eurocurrency Rate Loan with a one-month
Interest Period plus 1% per annum. The “prime rate” is a rate set by JPMorgan
Chase Bank based upon various factors including JPMorgan Chase Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a balance sheet as at such time
in accordance with GAAP.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Competitive Loan Borrowing, a
Swing Line Borrowing or a Term Loan Borrowing, as the context may require.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided, however, (a) when used in connection with a Eurocurrency Rate Loan the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market and (b) when used in connection with any Loan denominated in
Euros, the term “Business Day” shall also exclude any day which is not a Target
Day.

“Calculation Date” means (a) the second Business Day preceding each Borrowing
Date with respect to, and each date of any continuation of, a Multicurrency Loan
or Competitive Loan in any Foreign Currency which is a Eurocurrency Rate Loan;
(b) each Borrowing Date with respect to any other Loan made hereunder; (c) with
respect to any Letter of Credit denominated in a Foreign Currency, each of the
following: (i) each date of issuance of such a Letter of Credit, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof or extending the maturity thereof and (iii) each date of any
payment by an L/C Issuer under any such Letter of Credit; (d) the last Business
Day of each calendar month; and (e) such other dates as the Administrative Agent
shall reasonably deem necessary in connection with the administration of this
Agreement.

“Canadian Dollar” means lawful money of Canada.

“Cash Collateral” has the meaning specified in Section 2.04(g).

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary

 

5



--------------------------------------------------------------------------------

or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and
(y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment or a Term Loan Commitment, as
the context may require.

“Committed Borrowing” means a Revolving Credit Borrowing or Term Loan Borrowing,
as the case may be, consisting of simultaneous Loans of the same Type, and in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders or the Term Loan Lenders, as the case may
be, pursuant to Section 2.01.

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Competitive Bid” means an offer to make a Competitive Loan pursuant to
Section 2.03.

“Competitive Bid Rate” means, as to any Competitive Bid made pursuant to
Section 2.03(b), (a) in the case of a Eurocurrency Rate Competitive Loan, the
Margin, and (b) in the case of a Fixed Rate Loan, the Fixed Rate, in the case of
(a) and (b) offered by the Revolving Credit Lender making such Competitive Bid.

“Competitive Bid Request” means a request made pursuant to Section 2.03
substantially in the form of Exhibit C-1.

“Competitive Loan” means a Loan from a Revolving Credit Lender to the Borrower
pursuant to the bidding procedure described in Section 2.03. Each Competitive
Loan shall be a Eurocurrency Rate Competitive Loan or a Fixed Rate Loan and,
subject to Section 2.03(a), may be denominated in Dollars or a Foreign Currency.

 

6



--------------------------------------------------------------------------------

“Competitive Loan Borrowing” means a borrowing consisting of simultaneous
Competitive Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the relevant Revolving Credit
Lenders pursuant to Section 2.03 (or any single Competitive Loan that does not
have the same Interest Period as any other Competitive Loan of the same Type and
currency).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date of determination and without
duplication, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) all non-cash items decreasing
Consolidated Net Income for such period, (v) restructuring costs, reserves and
integration costs incurred in connection with acquisitions after the Closing
Date, project start-up costs, costs related to the closure and/or consolidation
of facilities, and retention, recruiting, relocation, severance and signing
bonuses and expenses, and (vi) any non-recurring expenses or charges related to
any issuance of Equity Interest, any Investment, any acquisition, Disposition,
casualty event, recapitalization or the incurrence or repayment of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) and any
amendment or modification to the terms of any such transactions, in each case,
whether or not consummated; provided that the aggregate amount added back
pursuant to clauses (v) and (vi) shall not exceed an amount equal to 5.0% of
Consolidated EBITDA for the period of determination, and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period.

“Consolidated EBITDAR” means, as of any date of determination and without
duplication, an amount equal to Consolidated EBITDA for the most recently
completed Measurement Period plus, to the extent deducted in calculating such
Consolidated Net Income, Rental Expenses for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed Measurement Period to (b) Consolidated Interest Charges plus Rental
Expenses for the most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, as applicable,
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all other Indebtedness of a Person other than the Borrower or any
Subsidiary, which Indebtedness is (x) of the types referred to in clauses (a)
through (f) above and (y) recourse to the Borrower or any Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period; provided that the determination of Consolidated Net Income
shall include (i) the amount of any cash dividends or other cash distributions
actually paid to the Borrower or any Subsidiary during such period in accordance
with applicable law and (ii) the amount of the Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period; and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.19(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within one Business Day of the date when due, (b) has notified
the Borrower, the Administrative Agent, any L/C Issuer or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a Lender Parent that has, become the subject of a Bankruptcy Event. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(e)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, the Swing Line Lender
and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Commitment” means, as to each Dollar Lender, the obligation of such
Dollar Lender to (i) make Dollar Loans pursuant to Section 2.01(b),
(ii) purchase participations in Dollar L/C Obligations and (iii) purchase
participations in Dollar Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Dollar Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Dollar Equivalent” means, (a) at any time as to any amount denominated in a
Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Foreign Exchange Rate for
the purchase of Dollars with such Foreign Currency on the most recent
Calculation Date for such Foreign Currency and (b) with respect to any amount
expressed in Dollars, such amount.

 

9



--------------------------------------------------------------------------------

“Dollar Extending Lender” has the meaning specified in Section 2.16(e).

“Dollar Extensions of Credit” means, as to any Dollar Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Dollar
Loans held by such Lender then outstanding, (b) such Lender’s Applicable Dollar
Percentage of the Dollar L/C Obligations then outstanding and (c) such Lender’s
Applicable Dollar Percentage of the aggregate principal amount of Dollar Swing
Line Loans then outstanding.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Revolving Credit Borrowing.

“Dollar L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Dollar Letters of Credit plus
the aggregate of all Unreimbursed Amounts with respect thereto, including all
Dollar L/C Borrowings.

“Dollar Lender” means (a) on the Closing Date, the Lenders designated as having
Dollar Commitments on Schedule 2.01 under the heading “Dollar Lenders” and
(b) thereafter, the Lenders from time to time holding Loans made pursuant to
Dollar Commitments or holding Dollar Commitments, after giving effect to any
assignments thereof permitted by this Agreement.

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Revolving Credit Loan under the Dollar Tranche.

“Dollar Note” means a promissory note made by the Borrower in favor of a Dollar
Lender evidencing Dollar Loans or Dollar Swing Line Loans, as the case may be,
made by such Dollar Lender, substantially in the form of Exhibit D-2.

“Dollar Swing Line Loans” means Swing Line Loans that utilize the Dollar
Commitments.

“Dollar Tranche” means the Dollar Commitments and the provisions herein related
to the extensions of credit made thereunder.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA), in reorganization
(within the meaning of Section 4241 of ERISA), or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (h) any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; or (i) with
respect to any Foreign Plan, the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered.

“Euro” means the single currency of participating member states of the European
Monetary Union introduced in accordance with the provisions of Article 109(1)4
of the Treaty of Rome of March 25, 1957 (as amended by the Single European Act
1986 and the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993) as amended from time to time) and
as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.

“Eurocurrency Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurocurrency Rate Loan, the rate per annum determined on
the basis of the rate for deposits in Dollars or the relevant Foreign Currency
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, two Business Days prior to the beginning of such Interest Period
(for Eurocurrency Rate Loans denominated in Sterling, on the first day of such
Interest Period). If such rate is

 

11



--------------------------------------------------------------------------------

not available at such time for any reason, then the “Eurocurrency Base Rate” for
such Interest Period shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
availability or agreement, by reference to the rate at which deposits in the
relevant currency and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (for Eurocurrency Rate Loans denominated in Sterling, on the
first date of such Interest Period).

“Eurocurrency Rate Competitive Loan” means any Competitive Loan which is a
Eurocurrency Rate Loan.

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Rate Loan, a rate per annum determined for such day
in accordance with the following formula:

 

 

Eurocurrency Base Rate

        1.00 - Eurocurrency Reserve Requirements      

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Rate Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the FRB or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the FRB) maintained by a member bank of the Federal Reserve System.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any L/C Issuer or required to be
withheld or deducted from a payment to any such Person: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Person being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to the Administrative Agent’s, any
Lender’s or any L/C Issuer’s failure to comply with Section 3.01(f) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of December 21,
2007, by and among the Borrower, the financial institutions party thereto as
lenders, Bank of America, N.A. as administrative agent and the other parties
thereto.

“Existing Letter of Credit” means the letter of credit identified on Schedule
2.04 hereto that is outstanding on the Closing Date, which shall be deemed, on
and after the Closing Date, to have been issued hereunder.

“Extending Lender” has the meaning specified in Section 2.16(f).

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMorgan Chase Bank on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means the letter agreements, dated July 26, 2012, among the
Borrower, the Arrangers and the other parties thereto.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Rate Competitive Loan), the fixed rate of interest per annum
(expressed in the form of a decimal rounded to no more than nine decimal places)
specified by the Revolving Credit Lender making such Competitive Loan in its
related Competitive Bid.

“Fixed Rate Loan” means any Competitive Loan bearing interest at a Fixed Rate.

“Foreign Currency” means Euros, Sterling, Canadian Dollars and, at the request
of the Borrower, any lawful currency (other than Dollars) that is (a) readily
available and freely transferable and convertible into Dollars and (b) is
available in the London interbank deposit market. In the case of any such
request with respect to the making of Multicurrency Loans, such request shall be
subject to the agreement of the Administrative Agent and each of the
Multicurrency Lenders.

“Foreign Exchange Rate” means, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency. In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Foreign Exchange Rate”
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market

 

13



--------------------------------------------------------------------------------

where its foreign currency exchange operations in respect of such Foreign
Currency are then being conducted, at or about 11:00 a.m., local time, on such
date for the purchase of Dollars with such Foreign Currency for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means each Plan that is not subject to US law and is maintained
or contributed to by the Borrower or any ERISA Affiliate.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

14



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.17(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)        net obligations of such Person under any Swap Contract due and
payable at the time of determination;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)        all Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations of such Person;

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, except to the extent such obligations may be satisfied by
the payment of Equity Interests issued by such obligated Person, which Equity
Interests do not constitute Indebtedness; and

(h)        all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include all other
Indebtedness of the types specified in clauses (a) through (h) above of Persons
other than the Borrower or any Subsidiary, which Indebtedness is (x) of the
types referred to in clauses (a) through (f) above and (y) recourse to the
Borrower or any Subsidiary. For purposes of clause (c) above, the amount of any
net obligation under any Swap Contract on any date of determination shall be the
Swap Termination Value thereof as determined in accordance with clause (a) of
the definition of “Swap Termination Value.”

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan or a Fixed Rate Loan (unless
otherwise specified in the applicable Competitive Bid Request) exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, (i) initially,
the period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and (ii) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Rate Loan and, in the case of either clause
(i) or (ii), ending one, two, three or six months thereafter (or, if available
to all affected Lenders, one week thereafter), as selected by the Borrower in
its Committed Loan Notice or such other period that is twelve months or less
requested by the Borrower and consented to by all Lenders and (b) as to any
Fixed Rate Loan, the period commencing on the date of such Loan and ending on
the date specified in the Competitive Bid Request in which the offer to make
such Fixed Rate Loan was extended; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii)          any Interest Period having a duration of more than one week that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)         no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

16



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Issuer Sublimit” means, with respect to any Lender becoming an L/C Issuer after
the Closing Date, such amount as may be separately agreed in writing between
such L/C Issuer and the Borrower from time to time (which such agreement shall
be promptly delivered to the Administrative Agent upon execution), provided that
the Issuer Sublimit with respect to any Person that ceases to be an L/C Issuer
for any reason pursuant to the terms hereof shall be $0 (subject to the
previously issued Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof) (it being understood that Bank of
America, N.A. shall only be an L/C Issuer with respect to the Existing Letter of
Credit).

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning specified in Section 10.18.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) JPMorgan Chase Bank in its capacity as issuer of Letters
of Credit hereunder and each other Lender which at the Borrower’s request agrees
to act as an L/C Issuer and which is reasonably acceptable to the Administrative
Agent, or any successor issuer of Letters of Credit hereunder and (ii) solely
for the purposes of the Existing Letter of Credit, Bank of America, N.A. in its
capacity as the issuer of the Existing Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Dollar Letters of Credit and
Multicurrency Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all Dollar L/C Borrowings and Multicurrency L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the

 

17



--------------------------------------------------------------------------------

amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lender Party” has the meaning specified in Section 10.07.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder, which
shall be deemed to include the Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means, on any date of determination with
respect to any L/C Issuer, the day that is seven days prior to the applicable
Maturity Date then in effect with respect to such L/C Issuer (or, if such day is
not a Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Subfacility” means the letter of credit subfacility
established pursuant to Section 2.04.

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, and the
Fee Letters.

“Margin” means, as to any Eurocurrency Rate Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than nine places) to be added to or subtracted from the Eurocurrency Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Borrower and its Subsidiaries, taken
as a whole; or (b) an impairment of material rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Borrower to perform its material obligations under any Loan Document.

“Material Disposition” has the meaning specified in Section 7.04.

“Material Investment” has the meaning specified in Section 7.02.

“Material Subsidiary” means a “significant subsidiary” as such term is defined
in Regulation S-X, 17 C.F.R. §210.

“Maturity Date” means, on any date of determination, (a) with respect to the
Dollar Loans of a Dollar Lender and the Multicurrency Loans of a Multicurrency
Lender, the later of (i) September 10, 2017, or (ii) if such Dollar Lender or
Multicurrency Lender, as the case may be, agreed to extend the Maturity Date
pursuant to Section 2.16, such extended Maturity Date as determined pursuant to
such Section; (b) with respect to the Swing Line, the later of (i) September 10,
2017, or (ii) if the Swing Line Lender (or the applicable Revolving Credit
Lender on behalf of the Swing Line Lender) agreed to extend the Maturity Date
pursuant to Section 2.16, such extended Maturity Date as determined pursuant to
such Section; (c) with respect to the obligations of any L/C Issuer under the
Letter of Credit Subfacility, the later of (i) September 10, 2017, or (ii) if
such L/C Issuer (or the applicable Revolving Credit Lender on behalf of such L/C
Issuer) agreed to extend the Maturity Date pursuant to Section 2.16, such
extended Maturity Date as determined pursuant to such Section; (d) in the case
of a Competitive Loan, the maturity date therefor, as specified in the related
Competitive Bid Request and (e) with respect to the Term Loan Facility,
September 10, 2017; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Commitment” means, as to each Multicurrency Lender, the
obligation of such Multicurrency Lender to (i) make Multicurrency Loans pursuant
to Section 2.01(c), (ii) purchase participations in Multicurrency L/C
Obligations and (iii) purchase participations in Multicurrency Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Multicurrency Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Multicurrency Extending Lender” has the meaning specified in Section 2.16(f).

“Multicurrency Extensions of Credit” means, as to any Multicurrency Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Multicurrency Loans held by such

 

19



--------------------------------------------------------------------------------

Lender then outstanding (including the Dollar Equivalent of all Multicurrency
Loans then outstanding in Foreign Currencies), (b) such Lender’s Applicable
Multicurrency Percentage of the Multicurrency L/C Obligations then outstanding
(including the Dollar Equivalent of Multicurrency L/C Obligations then
outstanding in Foreign Currencies) and (c) such Lender’s Applicable
Multicurrency Percentage of the aggregate principal amount of Multicurrency
Swing Line Loans then outstanding.

“Multicurrency L/C Borrowing” means an extension of credit resulting from a
drawing under any Multicurrency Letter of Credit which has not been reimbursed
on the date when made or refinanced as a Revolving Credit Borrowing.

“Multicurrency L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Multicurrency
Letters of Credit plus the aggregate of all Unreimbursed Amounts with respect
thereto, including all Multicurrency L/C Borrowings.

“Multicurrency Lender” means (a) on the Closing Date, the Lenders designated as
having Multicurrency Commitments on Schedule 2.01 under the heading
“Multicurrency Lenders” and (b) thereafter, the Lenders from time to time
holding Loans made pursuant to Multicurrency Commitments or holding
Multicurrency Commitments, after giving effect to any assignments thereof
permitted by this Agreement.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Revolving Credit Loan under the Multicurrency
Tranche.

“Multicurrency Note” means a promissory note made by the Borrower in favor of a
Multicurrency Lender evidencing Multicurrency Loans or Multicurrency Swing Line
Loans, as the case may be, made by such Multicurrency Lender, substantially in
the form of Exhibit D-3.

“Multicurrency Swing Line Loans” means Swing Line Loans that utilize the
Multicurrency Commitments.

“Multicurrency Tranche” means the Multicurrency Commitments and the provisions
herein related to the extensions of credit made thereunder.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” has the meaning specified in Section 7.01(a).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Note” means a Term Note, a Dollar Note or a Multicurrency Note as the context
may require.

 

20



--------------------------------------------------------------------------------

“Notice Date” has the meaning specified in Section 2.16(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Currency” has the meaning specified in Section 10.18.

“Other Connection Taxes” means, with respect to the Administrative Agent, a
Lender or an L/C Issuer, as applicable, Taxes imposed as a result of a present
or former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Term Loans, Dollar Loans,
Multicurrency Loans, Dollar Swing Line Loans and Multicurrency Swing Line Loans,
on any date, the aggregate outstanding Dollar Equivalent of the principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, Dollar Loans, Multicurrency Loans, Dollar Swing Line Loans and
Multicurrency Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any Dollar L/C Obligations and Multicurrency L/C
Obligations, on any date, the Dollar Equivalent of the amount of such Dollar L/C
Obligations and/or Multicurrency L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.17.

 

21



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Disposition” means the following Dispositions, so long as no Event of
Default exists immediately after giving effect thereto:

 

  (a)

Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

 

  (b)

Dispositions of inventory in the ordinary course of business;

 

  (c)

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

 

  (d)

Dispositions of property by any Subsidiary in compliance with Section 7.07
(i) to the Borrower or (ii) to a wholly-owned Subsidiary;

 

  (e)

Dispositions in the form of Investments to the extent permitted under
Section 7.02;

 

  (f)

Dispositions in the form of leases, licenses or subleases of property in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries; and

 

  (g)

Dispositions in the form of assignments and licenses of IP Rights of the
Borrower and its Subsidiaries in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rental Expenses” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all rentals payable under leases of real,
personal, or mixed property.

 

22



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Representatives” has the meaning specified in Section 10.07.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, (c) with respect to a Swing Line Loan, a Swing Line Loan Notice and
(d) with respect to a Borrowing of Competitive Loans, a Competitive Bid Request.

“Required Dollar Lenders” means, as of any date of determination, Dollar Lenders
holding more than 50% of the sum of the (a) Total Dollar Outstandings (with the
aggregate amount of each Dollar Lender’s risk participation and funded
participation in Dollar L/C Obligations and Dollar Swing Line Loans being deemed
“held” by such Dollar Lender for purposes of this definition) and (b) aggregate
unused Dollar Commitments; provided that the unused Dollar Commitment of, and
the portion of the Total Dollar Outstandings held or deemed held by, any Dollar
Lender that is a Defaulting Lender shall be excluded for purposes of making a
determination of Required Dollar Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Multicurrency Lenders” means, as of any date of determination,
Multicurrency Lenders holding more than 50% of the sum of the (a) Total
Multicurrency Outstandings (with the aggregate amount of each Multicurrency
Lender’s risk participation and funded participation in Multicurrency L/C
Obligations and Multicurrency Swing Line Loans being deemed “held” by such
Multicurrency Lender for purposes of this definition) and (b) aggregate unused
Multicurrency Commitments; provided that the unused Multicurrency Commitment of,
and the portion of the Total Multicurrency Outstandings held or deemed held by,
any Multicurrency Lender that is a Defaulting Lender shall be excluded for
purposes of making a determination of Required Multicurrency Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Reset Date” has the meaning specified in Section 2.18(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or chief accounting officer of
the Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

 

23



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Sections 2.01(b) and (c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Dollar Loans and/or Multicurrency Loans, as the case may
be, to the Borrower pursuant to Sections 2.01(b) and (c), (b) purchase
participations in Dollar L/C Obligations and/or Multicurrency L/C Obligations,
as the case may be, and (c) purchase participations in Dollar Swing Line Loans
and/or Multicurrency Swing Line Loans, as the case may be, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Loan made pursuant to Sections 2.01(b) or (c).

“Revolving Extensions of Credit” means, as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans held by such Revolving Credit Lender then outstanding,
(b) such Lender’s Applicable Revolving Credit Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Applicable Revolving Credit Percentage of
the aggregate principal amount of Swing Line Loans then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person, on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

24



--------------------------------------------------------------------------------

“Sterling” means lawful money of the United Kingdom.

“Subject Anniversary Date” has the meaning specified in Section 2.16(a).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the swing line subfacility established pursuant to
Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means JPMorgan Chase Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

25



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Syndication Agent” means each of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Regions Bank and U.S. Bank National Association, each in their capacity as a
syndication agent under any of the Loan Documents, or any successor syndication
agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target Day” means any day on which (i) Target2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an advance made by a Term Loan Lender under the Term Loan
Facility.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(a).

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Loan Lender’s name on Schedule 2.01 under the caption “Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term Loan Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Loan Lenders outstanding at such time.

“Term Loan Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term Loans at such time.

“Term Note” means a promissory note made by the Borrower in favor of a Term Loan
Lender evidencing Term Loans made by such Term Loan Lender, substantially in the
form of Exhibit D-1.

“Threshold Amount” means $50,000,000.

 

26



--------------------------------------------------------------------------------

“Total Dollar Commitment” means, at any time, the aggregate amount of the Dollar
Commitments as in effect at such time.

“Total Dollar Outstandings” means the aggregate Outstanding Amount of all Dollar
Loans, Dollar L/C Obligations and Dollar Swing Line Loans.

“Total Multicurrency Commitment” means, at any time, the aggregate amount of the
Multicurrency Commitments as in effect at such time.

“Total Multicurrency Outstandings” means the aggregate Outstanding Amount of all
Multicurrency Loans, Multicurrency L/C Obligations and Multicurrency Swing Line
Loans.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to (a) a Revolving Credit Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan and (b) a Competitive Loan, its
character as a Eurocurrency Rate Competitive Loan or a Fixed Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.

1.02.    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending,

 

27



--------------------------------------------------------------------------------

replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03.    Accounting Terms.

(a)       Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b)       Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04.    Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05.    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06.    Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

28



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01.    The Loans.

(a)       Term Loan Borrowing.  Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term Loan Lender’s
Term Loan Commitment. The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Term Loan Lenders in accordance with their respective
Applicable Percentage of the Term Loan Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b)       Dollar Loan Borrowing.  Subject to the terms and conditions set forth
herein, each Dollar Lender severally agrees to make Revolving Credit Loans to
the Borrower in Dollars from time to time, on any Business Day during the
applicable Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Dollar Lender’s Dollar Commitment; provided,
however, that immediately after giving effect to any such Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings plus the aggregate Dollar
Equivalent of the principal amount of outstanding Competitive Loans shall not
exceed the Revolving Credit Facility, (ii) the Total Dollar Outstandings shall
not exceed the Total Dollar Commitment and (iii) the Available Dollar Commitment
of any Dollar Lender shall not be less than zero. Within the limits of each
Dollar Lender’s Dollar Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.06, and reborrow under this Section 2.01(b). Dollar Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(c)       Multicurrency Loan Borrowing.  Subject to the terms and conditions set
forth herein, each Multicurrency Lender severally agrees to make Revolving
Credit Loans to the Borrower in Dollars or any Foreign Currency from time to
time, on any Business Day during the applicable Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Multicurrency Lender’s Multicurrency Commitment; provided, however, that
immediately after giving effect to any such Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings plus the aggregate Dollar Equivalent of the
principal amount of outstanding Competitive Loans shall not exceed the Revolving
Credit Facility, (ii) the Total Multicurrency Outstandings shall not exceed the
Total Multicurrency Commitment and (iii) the Available Multicurrency Commitment
of any Multicurrency Lender shall not be less than zero. Within the limits of
each Multicurrency Lender’s Multicurrency Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(c),
prepay under Section 2.05, and reborrow under this Section 2.01(c).
Multicurrency Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein; provided, however, that each Multicurrency Loan
denominated in any Foreign Currency shall be a Eurocurrency Rate Loan.

2.02.    Borrowings, Conversions and Continuations of Loans.

(a)       Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone; provided that notice of any Eurocurrency Rate Loan denominated in any
Foreign Currency must be made in writing. Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.03. Each such notice must
be received by the Administrative Agent not later than (i) in the case of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans denominated in Dollars,
11:00 a.m.

 

29



--------------------------------------------------------------------------------

three Business Days prior to the requested date of such Borrowing, conversion or
continuation, (ii) in the case of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in a Foreign Currency, at
such times prior to the requested date of such Borrowing, conversion or
continuation as set forth on the Administrative Schedule, and (iii) in the case
of any Borrowing of Base Rate Loans, 11:00 a.m. on the requested date of such
Borrowing; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m. three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.03, each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 (or in the case of any
Foreign Currency, as set forth on the Administrative Schedule) or a whole
multiple of $500,000 in excess thereof (or in the case of any Foreign Currency,
as set forth on the Administrative Schedule). Except as provided in Sections
2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Loan Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted,
(v) in the case of Revolving Credit Loans, whether such Loan shall constitute a
Borrowing under the Dollar Tranche or the Multicurrency Tranche, (vi) in the
case of Borrowings under the Multicurrency Tranche, the currency of Loans to be
borrowed and (vii) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, (i) Base Rate Loans in the case of any
Borrowing denominated in Dollars and (ii) a Eurocurrency Rate Loan with an
Interest Period of one month, in the case of a Borrowing denominated in a
Foreign Currency. Any such automatic conversion shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. If the Borrower requests a Borrowing of Revolving
Credit Loans denominated in Dollars in any such Committed Loan Notice, but fails
to specify whether such Borrowing shall constitute a Dollar Loan or a
Multicurrency Loan, it will be deemed to have specified a Borrowing under the
Dollar Tranche.

(b)       Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans, Dollar Loans or
Multicurrency Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or Eurocurrency Rate
Loans described in the preceding subsection. In the case of a Term Loan
Borrowing or a Revolving Credit Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. (or in the case of
Multicurrency Loans

 

30



--------------------------------------------------------------------------------

denominated in a Foreign Currency, as set forth on the Administrative Schedule)
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of JPMorgan Chase Bank with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to a Revolving Credit Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings as provided in Section 2.04(c), and second, shall be
made available to the Borrower as provided above.

(c)       The Borrower may elect to convert a Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurocurrency Rate Loan, may elect the Interest Period
therefor, all as provided in this Section; provided that (i) a Borrowing
denominated in one currency may not be continued as, or converted to, a
Borrowing in a different currency, (ii) no Eurocurrency Rate Borrowing
denominated in a Foreign Currency may be continued if, after giving effect
thereto, (x) the Total Multicurrency Outstandings would exceed the Total
Multicurrency Commitment or (y) the sum of the Total Revolving Credit
Outstandings plus the aggregate Dollar Equivalent of the principal amount of
outstanding Competitive Loans would exceed the aggregate amount of the Revolving
Credit Commitments, and (iii) a Eurocurrency Rate Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the relevant Lenders holding the Loans constituting such Borrowing, and
the Loans constituting each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Loans or Swing Line
Loans, which may not be converted or continued. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as such Event of Default is continuing
(A) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Rate Borrowing, (B) unless repaid, each Eurocurrency
Rate Borrowing denominated in Dollars shall be converted to a Base Rate
Borrowing at the end of the Interest Period therefor and (C) no outstanding
Eurocurrency Rate Borrowing denominated in a Foreign Currency may have an
Interest Period of more than one month’s duration; provided that,
notwithstanding the foregoing, nothing herein shall prevent the exercise of the
rights and remedies provided for in Section 8.02 upon the occurrence of an Event
of Default.

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in JPMorgan Chase Bank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e)       After giving effect to all Term Loan Borrowings, all conversions of
Term Loans from one Type to the other, all continuations of Term Loans as the
same Type, all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to the Facilities. There shall be no more than ten
Borrowings of Multicurrency Loans denominated in a Foreign Currency outstanding
at any time.

 

31



--------------------------------------------------------------------------------

2.03.    Competitive Bid Procedure.

(a)        Subject to the terms and conditions set forth herein, from time to
time prior to the termination of the Revolving Credit Commitments the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans denominated in Dollars or
in any Foreign Currency; provided that, immediately after giving effect to any
Competitive Loan Borrowing, (i) the aggregate Dollar Equivalent of the principal
amount of all outstanding Competitive Loans shall not exceed an amount equal to
50% of the Revolving Credit Facility and (ii) the sum of the Total Revolving
Credit Outstandings plus the aggregate Dollar Equivalent of the principal amount
of outstanding Competitive Loans shall not exceed the Revolving Credit Facility.
In order to request Competitive Bids, the Borrower shall deliver to the
Administrative Agent a duly completed Competitive Bid Request substantially in
the form of Exhibit C-1, to be received by the Administrative Agent (i) in the
case of a Eurocurrency Rate Competitive Loan in Dollars, not later than 10:00
a.m. four Business Days before a proposed Competitive Loan, (ii) in the case of
a Eurocurrency Rate Competitive Loan in a Foreign Currency, not later than 10:00
a.m., London time, five Business Days before a proposed Competitive Loan,
(iii) in the case of a Fixed Rate Loan in Dollars, not later than 10:00 a.m. two
Business Days before a proposed Competitive Loan and (iv) in the case of a Fixed
Rate Loan in a Foreign Currency, not later than 10:00 a.m., London time, five
Business Days before a proposed Competitive Loan. A Competitive Bid Request that
does not conform substantially to the format of Exhibit C-1 may be rejected in
the Administrative Agent’s discretion (exercised in good faith), and the
Administrative Agent shall promptly notify the Borrower of such rejection by
telephone, confirmed in writing. A Competitive Bid Request shall in each case
refer to this Agreement and specify (u) whether the Competitive Loan then being
requested is to be a Eurocurrency Rate Competitive Loan or a Fixed Rate Loan;
(v) the currency in which such Competitive Loan is to be denominated; (w) the
date on which such Competitive Loan is to be made (which shall be a Business
Day) and the aggregate principal amount thereof which shall be in a minimum
principal amount of $10,000,000 (or in the case of any Foreign Currency, an
approximate equivalent thereof as determined by the Administrative Agent) and,
in the case of a Competitive Bid for a Competitive Loan in Dollars, in an
integral multiple of $1,000,000; (x) the maturity date of such Borrowing, which
date shall not be less than seven days or more than 270 days after the date of
such Borrowing; (y) the Interest Period with respect thereto; and (z) the
location and number of the Borrower’s account to which funds are to be
disbursed. Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid (and in any event by 5:00 p.m. on the date of such receipt
if such receipt occurs by the time specified in the first sentence of this
paragraph), the Administrative Agent shall invite by telecopier or, subject to
Section 10.02(b), electronic communication (substantially in the form set forth
in Exhibit C-2) the Revolving Credit Lenders to bid, on the terms and conditions
of this Agreement, to make Competitive Loans pursuant to such Competitive Bid
Request.

(b)        Each Revolving Credit Lender may, in its sole discretion, make one or
more Competitive Bids to the Borrower responsive to a Competitive Bid Request.
Each Competitive Bid must be received by the Administrative Agent by telecopier
or, subject to Section 10.02(b), electronic communication, substantially in the
form of Exhibit C-3, (i) in the case of a Eurocurrency Rate Competitive Loan in
Dollars, not later than 9:30 a.m. three Business Days before a proposed
Competitive Loan, (ii) in the case of a Eurocurrency Rate Competitive Loan in a
Foreign Currency, not later than 9:30 a.m., London time, four Business Days
before a proposed Competitive Loan, (iii) in the case of a Fixed Rate Loan in
Dollars, not later than 9:30 a.m. one Business Day before a proposed Competitive
Loan, and (iv) in the case of a Fixed Rate Loan in a Foreign Currency, not later
than 9:30 a.m., London time, four Business Days before a proposed Competitive
Loan. Multiple Competitive Bids will be accepted by the Administrative Agent.
Competitive Bids that do not conform substantially to the format of Exhibit C-3
may be rejected by the Administrative Agent after conferring with, and upon the
instruction of, the Borrower, and the Administrative Agent shall notify the
Revolving Credit Lender making such nonconforming Competitive Bid of such
rejection as soon as practicable. Each Competitive Bid shall refer to this
Agreement and

 

32



--------------------------------------------------------------------------------

specify (x) the principal amount in the relevant currency (which shall be in a
minimum principal amount of $10,000,000 (or in the case of any Foreign Currency,
an approximate equivalent thereof as determined by the Administrative Agent)
and, in the case of a Competitive Bid for a Competitive Loan in Dollars, in an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the Competitive Loan requested by the Borrower) of the Competitive Loan or
Loans that the applicable Lender is willing to make to the Borrower, (y) the
Competitive Bid Rate or Rates at which such Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof.
A Competitive Bid submitted pursuant to this paragraph (b) shall be irrevocable
(subject to the satisfaction of the conditions to borrowing set forth in Article
IV).

(c)       The Administrative Agent shall promptly (and in any event by (i) in
the case of a Eurocurrency Rate Competitive Loan in Dollars, 10:00 a.m. three
Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Rate Competitive Loan in a Foreign Currency, 3:00 p.m., London
time, four Business Days before a proposed Competitive Loan, (iii) in the case
of a Fixed Rate Loan in Dollars, 10:00 a.m. one Business Day before a proposed
Competitive Loan, and (iv) in the case of a Fixed Rate Loan in a Foreign
Currency, 3:00 p.m., London time, four Business Days before a proposed
Competitive Loan) notify the Borrower by telecopier or, subject to
Section 10.02(b), electronic communication of all the Competitive Bids made, the
Competitive Bid Rates and the principal amount in the relevant currency of each
Competitive Loan in respect of which a Competitive Bid was made and the identity
of the Revolving Credit Lender that made each Competitive Bid. The
Administrative Agent shall send a copy of all Competitive Bids to the Borrower
for its records as soon as practicable after completion of the bidding process
set forth in this Section 2.03.

(d)       The Borrower may in its sole and absolute discretion, subject only to
the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. The Borrower shall notify the Administrative
Agent by telephone, confirmed by telecopier or, subject to Section 10.02(b),
electronic communication in such form as may be agreed upon by the Borrower and
the Administrative Agent, whether and to what extent it has decided to accept or
reject any of or all the Competitive Bids referred to in paragraph (c) above,
(i) in the case of a Eurocurrency Rate Competitive Loan in Dollars, not later
than 11:00 a.m. three Business Days before a proposed Competitive Loan, (ii) in
the case of a Eurocurrency Rate Competitive Loan in a Foreign Currency, not
later than 11:00 a.m., London time, three Business Days before a proposed
Competitive Loan, (iii) in the case of a Fixed Rate Loan in Dollars, not later
than 11:00 a.m. one Business Day before a proposed Competitive Loan, and (iv) in
the case of a Fixed Rate Loan in a Foreign Currency, not later than 3:00 p.m.,
London time, three Business Days before a proposed Competitive Loan; provided,
however, that (A) the failure by the Borrower to give such notice shall be
deemed to be a rejection of all the Competitive Bids referred to in paragraph
(c) above, (B) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if it has decided to reject a Competitive Bid
made at a lower Competitive Bid Rate, (C) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the principal amount
specified in the Competitive Bid Request (but may be less than that requested),
(D) if the Borrower shall accept a Competitive Bid or Competitive Bids made at a
particular Competitive Bid Rate but the amount of such Competitive Bid or
Competitive Bids shall cause the total amount of Competitive Bids to be accepted
by it to exceed the amount specified in the Competitive Bid Request, then the
Borrower shall accept a portion of such Competitive Bid or Competitive Bids in
an amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids accepted with respect to such Competitive
Bid Request, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid at such Competitive Bid Rate, and (E) except pursuant
to clause (D) above, no Competitive Bid shall be accepted for a Competitive Loan
unless such Competitive Loan is in a minimum principal amount of $10,000,000 (or
in the case of any Foreign Currency, an approximate equivalent thereof as
determined by the Administrative Agent) and, in the case of a Competitive Bid
for a

 

33



--------------------------------------------------------------------------------

Competitive Loan in Dollars, an integral multiple of $1,000,000; provided,
further, however, that if a Competitive Loan must be in an amount less
$10,000,000 (or in the case of any Foreign Currency, an approximate equivalent
thereof as determined by the Administrative Agent) because of the provisions of
clause (D) above, such Competitive Loan may be for a minimum of, in the case of
a Competitive Bid for a Competitive Loan in Dollars, $1,000,000 or any integral
multiple thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to clause (D) above the amounts shall be rounded to integral multiples
of the equivalent of $1,000,000 (or, in the case of a Competitive Bid for a
Competitive Loan in a Foreign Currency, a multiple selected by the
Administrative Agent) in a manner which shall be in the discretion of the
Borrower. A notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable except as otherwise provided in Section 3.03.

(e)       The Administrative Agent shall promptly notify each bidding Revolving
Credit Lender whether or not its Competitive Bid has been accepted (and if so,
in what amount and at what Competitive Bid Rate) by telecopy or, subject to
Section 10.02(b), electronic communication sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted.

(f)       On the date a Competitive Loan is to be made, the Revolving Credit
Lender making such Loan shall (i) if such Competitive Loan is to be made in
Dollars, make available its share of such Competitive Loan in Dollars not later
than 2:00 p.m. in immediately available funds, in New York to the Administrative
Agent as notified by the Administrative Agent by one Business Days’ notice and
(ii) if such Competitive Loan is to be made in a Foreign Currency, make
available its share of such Competitive Loan in such Foreign Currency not later
than 11:00 a.m. London time, in immediately available funds, in London to the
Administrative Agent as notified by the Administrative Agent by one Business
Day’s notice.

(g)       If the Lender which is the Administrative Agent shall elect to submit
a Competitive Bid in its capacity as a Revolving Credit Lender, it shall submit
such Competitive Bid directly to the Borrower at least one quarter of an hour
earlier than the latest time at which the other Revolving Credit Lenders are
required to submit their Competitive Bids to the Administrative Agent pursuant
to paragraph (b) above.

(h)       All notices required by this Section 2.03 shall be given in accordance
with Section 10.02.

(i)        Except for prepayments required to comply with Section 2.18(d), the
Borrower shall not have the right to prepay any Competitive Loan without the
consent of the Revolving Credit Lender making such Competitive Loan.

2.04.    Letters of Credit.

(a)       The Letter of Credit Commitment.

           (i)         Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the applicable Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower or its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit issued by it utilizing Commitments under the Dollar Tranche
and/or the Multicurrency Tranche, as applicable; and (B)(1) the Dollar Lenders

 

34



--------------------------------------------------------------------------------

severally agree to participate in Dollar Letters of Credit issued for the
account of the Borrower and any drawings thereunder and (2) the Multicurrency
Lenders severally agree to participate in Multicurrency Letters of Credit issued
for the account of the Borrower and any drawings thereunder; provided that
immediately after giving effect to any L/C Credit Extension with respect to any
Letter of Credit, (v)(1) in the case of a Dollar Letter of Credit, the Total
Dollar Outstandings shall not exceed the Total Dollar Commitment, (2) in the
case of a Multicurrency Letter of Credit, the Total Multicurrency Outstandings
shall not exceed the Total Multicurrency Commitment and (3) the Total Revolving
Credit Outstandings plus the aggregate Dollar Equivalent of the principal amount
of outstanding Competitive Loans shall not exceed the Revolving Credit Facility,
(w) in the case of a Dollar Letter of Credit, the Available Dollar Commitment of
any Dollar Lender shall not be less than zero, (x) in the case of a
Multicurrency Letter of Credit, the Available Multicurrency Commitment of any
Multicurrency Lender shall not be less than zero, (y) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the L/C Obligations in respect of Letters of Credit issued
by the L/C Issuer to issue such Letter of Credit shall not exceed such L/C
Issuer’s Issuer Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)      An L/C Issuer shall not issue any Letter of Credit, if:

(A)      the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance (or in the case of Auto-Extension
Letters of Credit contemplated in Section 2.04(b)(iii), more than twelve months
after the effective date of the most-recent extension of such Letter of Credit)
unless such expiry date has been approved by (x) the Required Dollar Lenders in
the case of a Dollar Letter of Credit or (y) the Required Multicurrency Lenders
in the case of a Multicurrency Letter of Credit; or

(B)      the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (a) all the Dollar Lenders have
approved such expiry date in the case of a Dollar Letter of Credit or all the
Multicurrency Lenders have approved such expiry date in the case of a
Multicurrency Letter of Credit or (b) such Letter of Credit shall have been Cash
Collateralized or otherwise backstopped, in each case in a manner acceptable to
the applicable L/C Issuer.

(iii)     An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, including with respect to any foreign

 

35



--------------------------------------------------------------------------------

currencies, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such L/C Issuer
in good faith deems material to it;

(B)      the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

(C)      except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Dollar Equivalent of the initial stated amount of such Letter of
Credit is less than $100,000, in the case of a standby Letter of Credit;

(D)      in the case of a Dollar Letter of Credit, a default of any Dollar
Lender’s obligations to fund under Section 2.04(c) exists or any Dollar Lender
is at such time a Defaulting Lender hereunder, unless the L/C Issuer of such
Letter of Credit has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate such L/C Issuer’s risk with respect to such Lender; or

(E)      in the case of a Multicurrency Letter of Credit, a default of any
Multicurrency Lender’s obligations to fund under Section 2.04(c) exists or any
Multicurrency Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer of such Letter of Credit has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.

(iv)     An L/C Issuer shall not amend any Letter of Credit issued by it if such
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.

(v)      An L/C Issuer shall be under no obligation to amend any Letter of
Credit issued by it if (A) such L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi)     An L/C Issuer shall act on behalf of the Dollar Lenders with respect to
any Dollar Letters of Credit and the Multicurrency Lenders with respect to any
Multicurrency Letters of Credit, in each case issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to an L/C Issuer.

(b)       Procedures for Issuance and Amendment of Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent which may be provided as contemplated by
Section 2.04(b)(ii)) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. local time at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a

 

36



--------------------------------------------------------------------------------

particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit;
(H) whether such Letter of Credit is to be a Dollar Letter of Credit or a
Multicurrency Letter of Credit; (I) with respect to Multicurrency Letters of
Credit, the currency thereof (which shall be in Dollars or a Foreign Currency);
and (J) such other matters as such L/C Issuer may reasonably require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii)      Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless an L/C Issuer has
received written notice from the Administrative Agent, the Borrower or any
Dollar Lender in the case of a Dollar Letter of Credit or any Multicurrency
Lender in the case of a Multicurrency Letter of Credit, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Dollar Letter of Credit or
Multicurrency Letter of Credit, as the case may be, for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Dollar Letter of Credit or
Multicurrency Letter of Credit, as the case may be, each Dollar Lender or
Multicurrency Lender, as the case may be, shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Dollar Percentage or Applicable
Multicurrency Percentage, as the case may be, times the amount of such Dollar
Letter of Credit or Multicurrency Letter of Credit, as the case may be.

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension

 

37



--------------------------------------------------------------------------------

of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that such L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, the Borrower, any Dollar Lender in the case of a
Dollar Letter of Credit or any Multicurrency Lender in the case of a
Multicurrency Letter of Credit that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)       Drawings and Reimbursements; Funding of Participations.

(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by such L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing in the currency of such drawing. If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Dollar Lender or Multicurrency Lender, as the case may be, of the Honor
Date, the amount and the currency of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Dollar Lender’s Applicable Dollar Percentage or
Multicurrency Lender’s Applicable Multicurrency Percentage thereof, as the case
may be. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of (i) Base Rate Loans, in the case of any Letter of
Credit denominated in Dollars, to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Dollar Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice) or (ii) Eurocurrency Rate Loans with an Interest Period of one
month, in the case of any Letter of Credit denominated in any Foreign Currency,
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Eurocurrency Rate Loans, but subject to the amount of the
unutilized portion of the Multicurrency Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice). The
failure of the Borrower to reimburse an L/C Issuer for the amount of a drawing
under a Letter of Credit issued by such L/C Issuer shall not result in a Default
or Event of Default if the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice) would permit the Borrower to borrow Base
Rate Loans or Eurocurrency Rate Loans, as the case may be, in the amount of the
applicable Unreimbursed Amount.

(ii)      Each Dollar Lender or Multicurrency Lender, as the case may be, shall
upon any notice pursuant to Section 2.04(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in the applicable

 

38



--------------------------------------------------------------------------------

currency in which such Letter of Credit was drawn in an amount equal to its
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a (i) Base Rate Loan, in the case
of any Letter of Credit denominated in Dollars or (ii) Eurocurrency Rate Loan
with an Interest Period of one month, in the case of any Letter of Credit
denominated in any Foreign Currency, to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans,
as the case may be, because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable L/C Issuer a Dollar L/C Borrowing or a Multicurrency L/C
Borrowing, as the case may be, in the currency and the amount of the
Unreimbursed Amount that is not so refinanced, which such L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance under the Dollar
Commitments or Multicurrency Commitments, as the case may be, from such Lender
in satisfaction of its participation obligation under this Section 2.04.

(iv)     Until each Dollar Lender or Multicurrency Lender, as the case may be,
funds its Dollar Loan or Multicurrency Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse an L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of such amount shall be
solely for the account of such L/C Issuer.

(v)      Each Dollar Lender’s obligation to make Dollar Loans or L/C Advances
and each Multicurrency Lender’s obligation to make Multicurrency Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit
issued by such L/C Issuer, as contemplated by this Section 2.04(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Dollar Lender’s and each
Multicurrency Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse an L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued by such L/C Issuer, together with
interest as provided herein.

(vi)     If any Dollar Lender or Multicurrency Lender fails to make available to
the Administrative Agent for the account of an L/C Issuer any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate

 

39



--------------------------------------------------------------------------------

determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Dollar Loan or Multicurrency Loan, as the
case may be, included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant Multicurrency L/C Borrowing or Dollar L/C Borrowing, as
the case may be. A certificate of an L/C Issuer submitted to any Dollar Lender
or Multicurrency Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)       Repayment of Participations.

(i)        At any time after an L/C Issuer has made a payment under any Letter
of Credit issued by such L/C Issuer and has received from any Dollar Lender or
Multicurrency Lender, as the case may be, such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Dollar Percentage or Applicable Multicurrency Percentage,
as the case may be, thereof in the same funds as those received by the
Administrative Agent.

(ii)      If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Dollar Lender
or Multicurrency Lender, as the case may be, shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)       Obligations Absolute.    The obligation of the Borrower to reimburse
an L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

40



--------------------------------------------------------------------------------

(iv)     any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim by the
Borrower of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against an
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f)       Role of L/C Issuer.    Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.04(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and an L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

41



--------------------------------------------------------------------------------

(g)       Cash Collateral.    Upon the request of the Administrative Agent,
(i) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit issued by such L/C Issuer and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
promptly upon demand by the Administrative Agent Cash Collateralize the then
Outstanding Amount of all L/C Obligations in the applicable currency of such L/C
Obligations. Sections 2.06 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.04,
Section 2.06 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the applicable Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (collectively “Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the applicable Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at JPMorgan Chase Bank. Upon the request of the Borrower, to
the extent that the amount of Cash Collateral exceeds the aggregate Outstanding
Amount of all L/C Obligations required to be Cash Collateralized, the excess
shall be promptly refunded to the Borrower. In addition, upon request of the
Borrower, following the cessation, cure or waiver of any event of condition
giving rise to an obligation to Cash Collateralize under this Agreement, the
Cash Collateral shall promptly be refunded to the Borrower.

(h)       Applicability of ISP.    Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.

(i)       Letter of Credit Fees.    The Borrower shall pay to the Administrative
Agent for the account of each Dollar Lender in accordance with its Applicable
Dollar Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
Dollar Letter of Credit equal to the Applicable Rate times the maximum amount
available to be drawn under such Dollar Letter of Credit. The Borrower shall pay
to the Administrative Agent, in the currency of the applicable Multicurrency
Letter of Credit, for the account of each Multicurrency Lender in accordance
with its Applicable Multicurrency Percentage a Letter of Credit Fee for each
Multicurrency Letter of Credit equal to the Applicable Rate times the maximum
amount available to be drawn under such Multicurrency Letter of Credit. For
purposes of computing the maximum amount available to be drawn under any Letter
of Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(j)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.    The Borrower shall pay directly to an L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit in the currency of such
Letter of Credit, at the rate per annum as agreed in writing, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the

 

42



--------------------------------------------------------------------------------

case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to an L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k)       Conflict with Issuer Documents.    In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. If any Letter of Credit Application includes representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are applicable to the
analogous provisions of this Agreement or other Loan Documents, or are otherwise
more restrictive, the relevant qualifiers, exceptions and thresholds contained
herein shall be incorporated therein or, to the extent more restrictive, shall
be deemed for the purposes of such Letter of Credit Application to be the same
as the analogous provisions herein.

(l)       Letter of Credit Issued for Subsidiaries.    Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(m)     Existing Letters of Credit.    The parties hereto agree that the
Existing Letter of Credit shall be deemed a Letter of Credit for all purposes
under this Agreement, without any further action by the Borrower.

2.05.   Swing Line Loans.

(a)       The Swing Line.    Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.05, to make loans (each such loan, a
“Swing Line Loan”), in Dollars, to the Borrower from time to time on any
Business Day during the applicable Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that immediately after giving effect to any Swing Line Loan, (i)(A) the
Total Dollar Outstandings shall not exceed the Total Dollar Commitment, (B) the
Total Multicurrency Outstandings shall not exceed the Total Multicurrency
Commitment and (C) the Total Revolving Credit Outstandings plus the aggregate
Dollar Equivalent of the principal amount of outstanding Competitive Loans shall
not exceed the Revolving Credit Facility, (ii) the Available Dollar Commitment
of any Dollar Lender shall not be less than zero, (iii) the Available
Multicurrency Commitment of any Multicurrency Lender shall not be less than zero
and (iv) the Outstanding Amount of the Swing Line Loans shall not exceed the
Swing Line Sublimit, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Dollar Lender, in the case of Dollar Swing Line Loans under the Dollar Tranche

 

43



--------------------------------------------------------------------------------

and each Multicurrency Lender, in the case of Multicurrency Swing Line Loans
under the Multicurrency Tranche, shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Dollar Lender’s Applicable Dollar Percentage or Multicurrency Lender’s
Multicurrency Percentage, as the case may be, times the amount of such Swing
Line Loan.

(b)      Borrowing Procedures.    Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000 (or such lesser amount as
may be agreed by the Swing Line Lender), (ii) the requested borrowing date,
which shall be a Business Day and (iii) whether such Swing Line Loan shall be a
Dollar Swing Line Loan or a Multicurrency Swing Line Loan. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c)      Refinancing of Swing Line Loans.

(i)      The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Lender and/or
Multicurrency Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, of the amount of Dollar Swing Line Loans or Multicurrency Swing Line
Loans then outstanding, as the case may be. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portions of the Dollar
Tranche and/or the Multicurrency Tranche and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Dollar Lender or Multicurrency Lender, as the
case may be, shall make an amount equal to its Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each such
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

44



--------------------------------------------------------------------------------

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Lenders or Multicurrency Lenders, as the case may be, fund its risk
participation in the relevant Swing Line Loan and each Dollar Lender’s or
Multicurrency Lender’s, as the case may be, payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be
deemed payment in respect of such participation.

(iii)    If any Dollar Lender or Multicurrency Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Dollar Loan or Multicurrency Loan, as the case may be, included in the
relevant Committed Borrowing or funded participation in the relevant Dollar
Swing Line Loan or Multicurrency Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.05(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d)      Repayment of Participations.

(i)      At any time after any Dollar Lender or Multicurrency Lender, as the
case may be, has purchased and funded a risk participation in a Swing Line Loan,
if the Swing Line Lender receives any payment on account of such Swing Line
Loan, the Swing Line Lender will distribute to such Lender its Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, thereof
in the same funds as those received by the Swing Line Lender.

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Lender or Multicurrency Lender, as the case may be,
shall pay to the Swing Line Lender its Applicable Dollar Percentage or
Applicable

 

45



--------------------------------------------------------------------------------

Multicurrency Percentage, as the case may be, thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)       Interest for Account of Swing Line Lender.    The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Dollar Lender or Multicurrency Lender, as the case may be,
funds its Base Rate Loan or risk participation pursuant to this Section 2.05 to
refinance such Dollar Lender’s Applicable Dollar Percentage of any Dollar Swing
Line Loan or such Multicurrency Lender’s Applicable Multicurrency Percentage of
any Multicurrency Swing Line Loan, as the case may be, interest in respect of
such Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the
case may be, shall be solely for the account of the Swing Line Lender.

(f)       Payments Directly to Swing Line Lender.    The Borrower shall make all
payments of principal and interest in respect of Swing Line Loans directly to
the Swing Line Lender.

2.06.   Prepayments.

(a)       The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than (A) in the case of
prepayment of Eurocurrency Rate Loans, 11:00 a.m. (or, in the case of a
Eurocurrency Rate Loan denominated in a Foreign Currency, as set forth on the
Administrative Schedule) three Business Days prior to any date of prepayment and
(B) 11:00 a.m. on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurocurrency Rate Loans in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans in any Foreign Currency shall be in a
principal amount as set forth for the relevant currency in the Administrative
Schedule; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans and, if Revolving Credit Loans are to be
prepaid, whether such prepayments relate to Dollar Loans or Multicurrency Loans
and, if Multicurrency Loans are to be prepaid, the currency of the Multicurrency
Loans to be repaid. The Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment of the outstanding Loans shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

(b)       The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify (i) whether such prepayments relate to Dollar Swing Line Loans or
Multicurrency Swing Line Loans and (ii) the date and amount of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

 

46



--------------------------------------------------------------------------------

(c)        If for any reason (other than any excess resulting from the
determination of Foreign Exchange Rates on a Calculation Date in accordance with
Section 2.18, in which case the provisions of Section 2.18 shall apply) at any
point in time (i) the Total Dollar Outstandings exceed the Total Dollar
Commitment then in effect, (ii) the Total Multicurrency Outstandings exceed the
Total Multicurrency Commitment then in effect, (iii) the aggregate Dollar
Equivalent of the principal amount of all outstanding Competitive Loans exceeds
an amount equal to 50% of the Revolving Credit Facility, (iv) the aggregate
Outstanding Amount of Swing Line Loans exceeds the Swing Line Sublimit, (v) the
aggregate Outstanding Amount of L/C Obligations exceeds the Letter of Credit
Sublimit or (vi) the Total Revolving Credit Outstandings plus the aggregate
Dollar Equivalent of the principal amount of outstanding Competitive Loans
exceed the Revolving Credit Facility then in effect, the Borrower shall
immediately prepay Dollar Loans, Multicurrency Loans, Competitive Loans, Swing
Line Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(c) unless, after the prepayment in full of the Dollar Loans, the
Multicurrency Loans, the Swing Line Loans, and the L/C Borrowings, the Total
Revolving Credit Outstandings exceed the aggregate Revolving Credit Commitments
of the Revolving Credit Lenders then in effect.

(d)        Prepayments of the Revolving Credit Facility made pursuant to
Section 2.06(c), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower) to reimburse the applicable
L/C Issuer or the Revolving Credit Lenders, as applicable.

2.07.     Termination or Reduction of Commitments.    The Borrower may, upon
notice to the Administrative Agent, terminate the Dollar Commitments, the
Multicurrency Commitments, the Letter of Credit Sublimit, or the Swing Line
Sublimit, or from time to time permanently reduce the Dollar Commitments, the
Multicurrency Commitments, the Letter of Credit Sublimit, or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) in the case of a partial reduction, any
such notice shall specify the amount of such reduction (if any) to be allocated
to the Dollar Commitments and/or Multicurrency Commitments hereunder, in each
case, (iii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (or in the
case of any Foreign Currency, as set forth on the Administrative Schedule), and
(iv) the Borrower shall not terminate or reduce (A) the Revolving Credit
Facility if, immediately after giving effect thereto and to any concurrent
prepayments hereunder, (1) the Total Revolving Credit Outstandings plus the
aggregate Dollar Equivalent of the principal amount of outstanding Competitive
Loans would exceed the Revolving Credit Facility, (2) with respect to any
termination or reduction of Dollar Commitments, the Total Dollar Outstandings
would exceed the Total Dollar Commitment or (3) with respect to any termination
or reduction of Multicurrency Commitments, the Total Multicurrency Outstandings
would exceed the Total Multicurrency Commitment, (B) the Letter of Credit
Sublimit, if, immediately after giving effect thereto, the Outstanding Amount of
the L/C Obligations (including the Dollar Equivalent of any Multicurrency L/C
Obligations outstanding in a Foreign Currency) not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, immediately after giving effect thereto and to any concurrent
payments hereunder, the Outstanding Amount of Swing Line Loans would exceed the
Swing Line Sublimit. The Administrative Agent will promptly notify the Revolving
Credit Lenders of any such notice of termination or reduction of the Revolving
Credit Facility, the Dollar Commitments, the Multicurrency Commitments, the
Letter of Credit Sublimit or the Swing

 

47



--------------------------------------------------------------------------------

Line Sublimit. Any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit, or the Swing Line Sublimit shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility, the Letter of Credit Sublimit, or the Swing Line Sublimit shall
be paid on the effective date of such termination.

2.08.   Repayment of Loans.

(a)       Term Loans.  The Borrower shall repay the Term Loans as provided in
Section 2.09.

(b)       Revolving Credit Loans.

(i)       Dollar Loans.    The Borrower shall repay each Dollar Lender on the
Maturity Date for the Revolving Credit Facility applicable to such Dollar
Lender, the aggregate principal amount of Dollar Loans owed to such Dollar
Lender outstanding on such date.

(ii)      Multicurrency Loans.    The Borrower shall repay each Multicurrency
Lender on the Maturity Date for the Revolving Credit Facility applicable to such
Multicurrency Lender, the aggregate principal amount of Multicurrency Loans owed
to such Multicurrency Lender outstanding on such date.

(c)       Swing Line Loans.    The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the applicable Maturity Date of the Swing Line.

(d)       Competitive Loans.    The Borrower shall repay the applicable
Revolving Credit Lender the principal amount of a Competitive Loan owed to such
Revolving Credit Lender, in each case on the Maturity Date of such Competitive
Loan.

2.09.   Amortization of Term Loans.  The Borrower shall repay Term Loans to the
Term Loan Lenders on the last day of each fiscal quarter ending after the
Closing Date an aggregate principal amount of Term Loans equal to (i) the
aggregate principal amount of Term Loans initially made under Section 2.01(a)
multiplied by (ii)(A) 1.25% for each of the first twelve fiscal quarters ending
after the Closing Date and (B) 2.50% for each fiscal quarter ending thereafter.
The remaining principal amount of Term Loans outstanding shall be due and
payable on the Maturity Date.

2.10.   Interest.

(a)       Subject to the provisions of subsection (b) below,

(i)       each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate;

(ii)      each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate;

 

48



--------------------------------------------------------------------------------

(iii)     each Eurocurrency Rate Loan (other than Competitive Loans) shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate;

(iv)     each Eurocurrency Rate Competitive Loan shall bear interest on the
outstanding principal amount thereof at a rate per annum equal to the
Eurocurrency Rate for the Interest Period for such Competitive Loan plus (or
minus, as the case may be) Margin applicable to such Loan; and

(v)      each Fixed Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at the Fixed Rate applicable
to such Loan.

(b)      (i)       If any amount payable by the Borrower under any Loan Document
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii)      Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.11.   Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.04:

(a)       Facility Fee.  The Borrower shall pay to the Administrative Agent for
the account of each Dollar Lender in accordance with its Applicable Dollar
Percentage, a facility fee equal to the Applicable Rate times the actual daily
amount of the Dollar Tranche (or, if the Dollar Tranche has terminated, on the
Outstanding Amount of all Dollar Loans, Dollar Swing Line Loans and Dollar L/C
Obligations), regardless of usage. The Borrower shall pay to the Administrative
Agent for the account of each Multicurrency Lender in accordance with its
Applicable Multicurrency Percentage, a facility fee equal to the Applicable Rate
times the actual daily amount of the Multicurrency Tranche (or, if the
Multicurrency Tranche has terminated, on the Outstanding Amount of all
Multicurrency Loans, Multicurrency Swing Line Loans and Multicurrency L/C
Obligations), regardless of usage. The facility fee for each Revolving Credit
Lender shall accrue at all times during the applicable Availability Period (and
thereafter so long as any Revolving Credit Loan, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable to such
Revolving Credit Lender quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the applicable Availability
Period (and, if applicable, thereafter on demand). The facility fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

49



--------------------------------------------------------------------------------

(b)       Other Fees.  The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter. Such fees hereunder and
under clause (a) of this Section 2.11 shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.12.   Computation of Interest and Fees.    All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year) or, in the case of interest in respect of Eurocurrency Rate
Loans denominated in any Foreign Currency, as determined by the Administrative
Agent in accordance with its customary market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.14(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.13.   Evidence of Debt.

(a)       The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)       In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.14.   Payments Generally; Administrative Agent’s Clawback.

(a)       General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff (except as otherwise provided in Section 3.01 with respect to Taxes).
Except as otherwise expressly provided herein, all payments (other than in
respect of (i) the principal or interest on Loans denominated in a currency
other than Dollars or (ii) drawings in respect of Letters of Credit, which
payments shall be made in accordance with the applicable provisions of
Section 2.04) by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date

 

50



--------------------------------------------------------------------------------

specified herein. All payments (including prepayments) to be made by the
Borrower hereunder on account of principal or interest on Loans denominated in a
currency other than Dollars shall be made in the relevant currency, without
setoff and counterclaim and shall be made on the due date thereof to the
Administrative Agent, for the account of the respective Lenders and in
immediately available funds at the times and locations as set forth on the
Administrative Schedule. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. (or, in the case of prepayments relating to Multicurrency Loans
denominated in any Foreign Currency, as set forth on the Administrative
Schedule) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)     (i) Funding by Lenders; Presumption by Administrative Agent.    Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans or Fixed Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans
or Fixed Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A)(1) in the case of a payment to be made by such Lender in Dollars,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (2) in
the case of a payment to be made by such Lender in a Foreign Currency, such
amount with interest thereon at a rate determined by the Administrative Agent to
be the cost to it of funding such amount until such Lender makes such amount
immediately available to the Administrative Agent and (B)(1) in the case of a
payment to be made by the Borrower in Dollars, the interest rate applicable to
Base Rate Loans and (2) in the case of a payment to be made by the Borrower in a
Foreign Currency, such amount with interest thereon at a rate determined by the
Administrative Agent to be the cost to it of funding such amount, on demand,
from the Borrower. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,

 

51



--------------------------------------------------------------------------------

the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, (A) in the case of amounts denominated in Dollars, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of amounts denominated in any Foreign Currency, such amount with
interest thereon at a rate per annum determined by the Administrative Agent to
be the cost to it of funding such amount. Any such repayment by any Lender shall
be without prejudice to any claim such Lender may have against the Borrower with
respect to the amount of such payment and interest thereon.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent.    If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e)        Funding Source.   Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.15.    Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to such Lender’s Applicable Percentage in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to such Lender’s Applicable
Percentage in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in Dollar L/C Obligations and Dollar Swing Line Loans or
Multicurrency L/C Obligations and Multicurrency Swing Line Loans, as the case
may be, of the other

 

52



--------------------------------------------------------------------------------

Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.16.    Extension of Maturity Date in respect of the Revolving Credit Facility.

(a)        Requests for Extension.  Prior to each of the first, second and third
anniversary of the Closing Date, the Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Revolving Credit Lenders),
request that each Dollar Lender and/or Multicurrency Lender, as the case may be,
extend the Maturity Date then in effect for the Dollar Tranche and/or
Multicurrency Tranche, as the case may be, for an additional year; provided
that, (i) the Borrower is limited to making only two such extension requests and
may only make one extension request in any twelve-month period (it being agreed
that requests for an extension of the Maturity Date of the Dollar Tranche and
the Multicurrency Tranche given at the same time shall constitute a single
extension request); (ii) any such extension request must be made no earlier than
45 days prior to, and no later than 30 days prior to, the first, second or third
anniversary of the Closing Date, as the case may be (the “Subject Anniversary
Date”); and (iii) no Default then exists or arises immediately after giving
effect to such requested extension of the Maturity Date of the Dollar Tranche
and/or the Multicurrency Tranche, as the case may be.

(b)        Lender Elections to Extend.  Each Dollar Lender and/or Multicurrency
Lender, as the case may be, acting in its sole and individual discretion, shall,
by notice to the Administrative Agent, given not later than the date (the
“Notice Date”) that is 20 days prior to the applicable Subject Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension and each Lender that determines not to so extend the Maturity Date of
the Dollar Tranche and/or the Multicurrency Tranche, as the case may be (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any such Lender to agree to such extension shall not obligate any
other Lender to so agree.

(c)        Notification by Administrative Agent.  The Administrative Agent shall
notify the Borrower of each Dollar Lender’s or Multicurrency Lender’s
determination, as the case may be, under this Section no later than the date 15
days prior to the applicable Subject Anniversary Date (or, if such date is not a
Business Day, on the immediately preceding Business Day).

 

53



--------------------------------------------------------------------------------

(d)        Additional Commitment Lenders.    The Borrower shall have the right
to replace each Non-Extending Lender with, and add as “Dollar Lenders” or
“Multicurrency Lenders”, as the case may be, under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the applicable
Subject Anniversary Date, undertake a Dollar Commitment or Multicurrency
Commitment, as applicable (and, if any such Additional Commitment Lender is
already a Lender, its Dollar Commitment or Multicurrency Commitment, as
applicable, shall be in addition to such Lender’s Commitment hereunder on such
date).

(e)        Dollar Tranche Minimum Extension Requirement.  If (and only if) the
total of the Dollar Commitments of the Dollar Lenders that have agreed so to
extend the Maturity Date of the Dollar Tranche (each, a “Dollar Extending
Lender”) and the additional Dollar Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Dollar Commitments
in effect immediately prior to the applicable Subject Anniversary Date, then,
effective as of the applicable Subject Anniversary Date, the Maturity Date of
the Dollar Tranche for each Dollar Extending Lender and each Additional
Commitment Lender providing a Dollar Commitment shall be extended one additional
year (except that, if such date is not a Business Day, such Maturity Date of the
Dollar Tranche as so extended shall be the immediately preceding Business Day),
and each Additional Commitment Lender providing a Dollar Commitment shall
thereupon become a “Dollar Lender” for all purposes of this Agreement.

(f)        Multicurrency Tranche Minimum Extension Requirement.  If (and only
if) the total of the Multicurrency Commitments of the Multicurrency Lenders that
have agreed so to extend the Maturity Date of the Multicurrency Tranche (each, a
“Multicurrency Extending Lender” and, together with any Dollar Extending
Lenders, the “Extending Lenders”) and the additional Multicurrency Commitments
of the Additional Commitment Lenders shall be more than 50% of the aggregate
amount of the Multicurrency Commitments in effect immediately prior to the
applicable Subject Anniversary Date, then, effective as of the applicable
Subject Anniversary Date, the Maturity Date of the Multicurrency Tranche for
each Extending Lender and each Additional Commitment Lender providing a
Multicurrency Commitment shall be extended one additional year (except that, if
such date is not a Business Day, such Maturity Date of the Multicurrency Tranche
as so extended shall be the immediately preceding Business Day), and each
Additional Commitment Lender providing a Multicurrency Commitment shall
thereupon become a “Lender” for all purposes of this Agreement.

(g)        Extensions of Swing Line and Letter of Credit Subfacilities.  To the
extent that the Swing Line Lender or an L/C Issuer is also a Dollar Lender in
the case of an extension of the Dollar Tranche or a Multicurrency Lender in the
case of an extension of the Multicurrency Tranche, then the election of such
Lender with respect to the extension of the maturity of the Dollar Tranche
and/or Multicurrency Tranche, as the case may be, shall be binding upon the
Swing Line Lender and/or such L/C Issuer, as the case may be.

(h)        Conditions to Effectiveness of Extensions.  As a condition precedent
to such extension, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable Subject Anniversary Date signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, immediately before and immediately after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material

 

54



--------------------------------------------------------------------------------

respects on and as of the applicable Subject Anniversary Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. In addition, on
the applicable Subject Anniversary Date, the Borrower shall prepay any Revolving
Credit Loans outstanding on such date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep outstanding Revolving
Credit Loans ratable with any revised Applicable Percentages of the respective
Revolving Credit Lenders effective as of such date.

(i)        Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.15 or 10.01 to the contrary.

2.17.    Increase in Commitments.

(a)        Request for Increase.  Provided there exists no Default, upon notice
to the Administrative Agent (which shall promptly notify the Revolving Credit
Lenders), the Borrower may from time to time request increases in the Dollar
Tranche and/or the Multicurrency Tranche by an aggregate amount not exceeding
$350,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000; (ii) no more than four such requests for an
increase may be made by the Borrower (it being agreed that requests for an
increase of the Dollar Tranche and the Multicurrency Tranche given at the same
time shall constitute a single request for an increase); and (iii) the
Commitments of all of the Dollar Lenders and/or Multicurrency Lenders, as
applicable, have not expired or been terminated at the time of such request. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify (x) the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Revolving
Credit Lenders) and (y) and whether such increase is in respect of the Dollar
Commitments and/or the Multicurrency Commitments.

(b)        Lender Elections to Increase.  Each Dollar Lender, in the case of any
increase to the Dollar Commitments, and each Multicurrency Lender, in the case
of any increase to the Multicurrency Commitments, shall in its sole discretion
notify the Administrative Agent within such time period whether or not it agrees
to increase its Dollar Commitment and/or Multicurrency Commitment, as the case
may be, and, if so, whether by an amount equal to, greater than, or less than
its Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the
case may be, of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.

(c)        Notification by Administrative Agent; Additional Lenders.    The
Administrative Agent shall notify the Borrower and each Dollar Lender and/or
Multicurrency Lender, as the case may be, of the Dollar Lenders’ and/or
Multicurrency Lenders’ responses, as the case may be, to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent, the L/C Issuers and the Swing Line Lender
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Revolving Credit Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

(d)        Effective Date and Allocations.  If the Dollar Tranche and/or the
Multicurrency Tranche is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

55



--------------------------------------------------------------------------------

(e)      Conditions to Effectiveness of Increase.  As a condition precedent to
such increase,

(i)     (A) the representations and warranties contained in Article V and the
other Loan Documents shall be true and correct on and as of the Increase
Effective Date except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
(B) no Default then exists or would exist immediately after giving effect to
such increase; and

(ii)     the Borrower shall deliver to the Administrative Agent a certificate of
the Borrower dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Borrower (A) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (2) no
Default exists. The Borrower shall prepay any Revolving Credit Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Revolving Credit Percentages
arising from any nonratable increase in the Revolving Credit Commitments under
this Section.

(f)      Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.15 or 10.01 to the contrary.

2.18.  Currency Equivalents.

(a)      No later than 11:00 a.m. London time, on each Calculation Date with
respect to a Foreign Currency, the Administrative Agent shall determine the
Foreign Exchange Rate as of such Calculation Date with respect to such Foreign
Currency; provided that, upon receipt of a Committed Loan Notice pursuant to
Section 2.02(a) requesting Multicurrency Loans in any Foreign Currency or a
Competitive Bid Request pursuant to Section 2.03 requesting a Competitive Loan
in any Foreign Currency, the Administrative Agent shall determine the Foreign
Exchange Rate with respect to the Foreign Currency on the related Calculation
Date (it being acknowledged and agreed that the Administrative Agent shall use
such Foreign Exchange Rate for the purposes of determining compliance with
Section 2.02(a) and Section 2.03 with respect to such Committed Loan Notice or
Competitive Bid Request). The Administrative Agent shall promptly notify the
Borrower and the Revolving Credit Lenders of the Foreign Exchange Rate so
determined by it. The Foreign Exchange Rates so determined shall become
effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 3.04(f) and any other provision expressly
requiring the use of a current Foreign Exchange Rate) be the Foreign Exchange
Rates employed in converting any amounts between Dollars and Foreign Currencies.

 

56



--------------------------------------------------------------------------------

(b)        No later than 5:00 p.m., London time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of the relevant Multicurrency Loans
denominated in any Foreign Currency then outstanding (after giving effect to any
Multicurrency Loans denominated in any Foreign Currency to be made or repaid on
such date) and (ii) the Multicurrency L/C Obligations denominated in any Foreign
Currency then outstanding.

(c)        If on any Calculation Date after giving effect to any such
determination of a Dollar Equivalent with respect to Multicurrency Loans
denominated in any Foreign Currencies, the Total Multicurrency Outstandings
exceeds the Total Multicurrency Commitment, the Borrower shall within five
Business Days, prepay outstanding Multicurrency Loans or take such other action
to the extent necessary to eliminate any such excess.

(d)        If after giving effect to any such determination of a Dollar
Equivalent with respect to Competitive Bid Loans denominated in any Foreign
Currencies, an amount equal to the sum of the Dollar Equivalent thereof plus the
outstanding amount of Competitive Loans denominated in Dollars exceeds an amount
equal to 50% of the Revolving Credit Facility then in effect, the Borrower
shall, within five Business Days, prepay one or more outstanding Competitive
Loans to eliminate such excess or take such other action to the extent necessary
to eliminate any such excess.

(e)        If after giving effect to any such determination of a Dollar
Equivalent with respect to any Letters of Credit in any Foreign Currencies, the
sum of the Dollar Equivalent thereof plus the outstanding amount of any Letters
of Credit in Dollars exceeds the Letter of Credit Sublimit, the Borrower shall
cause to be reduced (or, at the Borrower’s option, cash collateralize)
outstanding Letters of Credit to eliminate such excess or take such other action
to the extent necessary to eliminate any such excess.

(f)        If any prepayment of a Competitive Bid Loan or a Multicurrency Loan
occurs pursuant to this Section 2.18 on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to the
applicable Lenders such amounts, if any, as may be required pursuant to
Section 3.05.

2.19.    Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)        Fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.11(a).

(b)        The Revolving Credit Commitment and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders, Required Dollar Lenders and Required Multicurrency Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby.

(c)        If any Swing Line Loans or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:

    (i)    all or any part of the Swing Line Loans and L/C Obligations of such
Defaulting Lender under any Revolving Credit Facility shall be reallocated among
the Non-Defaulting

 

57



--------------------------------------------------------------------------------

Lenders under the applicable Revolving Credit Facility in accordance with their
respective Applicable Dollar Percentages or Applicable Multicurrency
Percentages, as applicable, but only to the extent the sum of all Non-Defaulting
Lenders’ Dollar Extensions of Credit or Multicurrency Extensions of Credit, as
applicable, plus such Defaulting Lender’s Dollar Swing Line Loans or
Multicurrency Swing Line Loans, as applicable, and Dollar L/C Obligations or
Multicurrency L/C Obligations, as applicable, does not exceed the total of all
Non-Defaulting Lenders’ Dollar Commitments or Multicurrency Commitments, as
applicable;

  (ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Dollar Swing Line
Loans or Multicurrency Swing Line Loans, as applicable, and (y) second, cash
collateralize for the benefit of the L/C Issuers only the Borrower’s obligations
corresponding to such Defaulting Lender’s Dollar L/C Obligations or
Multicurrency L/C Obligations, as applicable (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.04(g) for so long as such Dollar L/C Obligations or
Multicurrency L/C Obligations, as applicable, are outstanding;

  (iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(i) with respect to such Defaulting Lender’s L/C Obligations during
the period such Defaulting Lender’s L/C Obligations are cash collateralized;

  (iv)     if the L/C Obligations of the Non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.04(i) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Dollar Percentages or Applicable
Multicurrency Percentages, as applicable; and

  (v)      if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any L/C Issuer
or any other Lender hereunder, all fees payable under Sections 2.04(i) and
(j) with respect to such Defaulting Lender’s L/C Obligations shall be payable to
the applicable L/C Issuers until and to the extent that such L/C Obligations are
reallocated and/or cash collateralized.

(d)        So long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and an L/C Issuer shall not be
required to issue, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Dollar Commitments or Multicurrency
Commitments, as applicable, of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

(e)        In the event that the Administrative Agent, the Borrower, the Swing
Line Lender and each L/C Issuer all agree in writing that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Loans and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Dollar Commitment and/or
Multicurrency Commitment, as applicable, and on such date of readjustment such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Dollar Percentage and/or Applicable Multicurrency Percentage, as applicable.

 

58



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.    Taxes.

(a)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, a Lender or an L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b)        Payment of Other Taxes by the Borrower.    Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or, at the option of the Administrative Agent, timely reimburse it for any such
Other Taxes.

(c)        Indemnification by the Borrower.   The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, or required to be withheld or deducted from
a payment to the Borrower, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be prima facie evidence of such amounts or
liabilities.

(d)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)        Indemnification by the Lenders.  Each Lender and L/C Issuer shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or L/C
Issuer (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Lender
or L/C Issuer’s failure to comply with the provisions of Section 10.06(d)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender or L/C Issuer, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally

 

59



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or L/C Issuer by
the Administrative Agent shall be conclusive absent manifest error. Each Lender
and L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or L/C Issuer under any
Loan Document or otherwise payable by the Administrative Agent to the Lender or
L/C Issuer from any other source against any amount due to the Administrative
Agent under this paragraph (e).

(f)        Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

  (ii)        Without limiting the generality of the foregoing,

   (A)      any Lender that is not a Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of IRS Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding tax

   (B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable;

(i)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)     executed originals of IRS Form W-8ECI;

 

60



--------------------------------------------------------------------------------

    (iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN;

    (iv)      to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by an underlying IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

61



--------------------------------------------------------------------------------

(g)        Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent,
any Lender or any L/C Issuer be required to pay any amount to the Borrower
pursuant to this subsection the payment of which would place the Administrative
Agent, such Lender or such L/C Issuer in a less favorable net after-Tax position
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require the Administrative Agent, any Lender or any L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(h)        Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations under the Loan Documents.

3.02.      Illegality.  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03.      Inability to Determine Rates.  If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits in an
applicable currency are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
In the event of any such determination, until the

 

62



--------------------------------------------------------------------------------

Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by the
Borrower for a Eurocurrency Rate Competitive Loan pursuant to Section 2.03 to be
made after such determination shall be of no force and effect and shall be
denied by the Administrative Agent, (ii) any request by the Borrower for a
Eurocurrency Rate Loan denominated in Dollars pursuant to Section 2.02 to be
made after such determination shall be deemed to be a request for a Base Rate
Loan, (iii) any request by the Borrower for a Multicurrency Loan denominated in
a Foreign Currency to be made after such determination shall not be made and
(iv) any request by the Borrower for conversion into or a continuation of a
Eurocurrency Rate Loan pursuant to Section 2.02 to be made after such
determination shall have no force and effect (in the case of a requested
conversion) or shall be deemed to be a request for a conversion into a Base Rate
Loan (in the case of a requested continuation); provided, that any request for a
conversion of a Multicurrency Loan denominated in a Foreign Currency shall be of
no force and effect and any outstanding Multicurrency Loans in a Foreign
Currency shall be due and payable on the first day of such Interest Period.
Also, in the event of any such determination, the Borrower shall be entitled, in
its sole discretion, if the requested Competitive Loan has not been made, to
cancel its acceptance of the Competitive Bids or to cancel its Competitive Bid
Request relating thereto. Each determination by the Administrative Agent or the
Required Lenders hereunder shall be conclusive absent manifest error.

3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)        Increased Costs Generally. If any Change in Law shall:

  (i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
or any other acquisition of funds by, any office of any Lender or the L/C Issuer
that is not otherwise included in the determination of the Eurocurrency Rate;

  (ii)      subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes); or

  (iii)     impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurocurrency
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer accompanied by a certificate described in the immediately
following clause (d), the Borrower will pay to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as are reasonably
necessary to compensate such Lender or such L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b)        Capital Requirements.  If any Lender or any L/C Issuer reasonably
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such

 

63



--------------------------------------------------------------------------------

Lender’s or such L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements (whether or not having the force of law) has or would
have the effect of reducing the rate of return on such Lender’s or such L/C
Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, upon the request of such Lender
or such L/C Issuer accompanied by a certificate described in the immediately
following clause (c) such additional amount or amounts as are reasonably
necessary to compensate such Lender or such L/C Issuer or such Lender’s or such
L/C Issuer’s holding company for any such reduction suffered.

(c)        Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

(d)        Certificates for Reimbursement.  A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts reasonably
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be prima facie evidence of such amounts. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(e)        Delay in Requests.  Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(f)        Foreign Currency Loans.  Notwithstanding any other provision of this
Agreement, if (i) any Change in Law shall make it unlawful for any Multicurrency
Lender to make or maintain any Multicurrency Loan denominated in a Foreign
Currency or to give effect to its obligations as contemplated hereby with
respect to any Multicurrency Loan denominated in a Foreign Currency, or (ii) a
Multicurrency Lender shall determine in good faith that there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls, but excluding conditions otherwise covered by this Section 3.04) or
currency exchange rates which would make it impracticable for such Multicurrency
Lender to make or maintain Multicurrency Loans denominated in a Foreign Currency
to, or for the account of, the Borrower, then, by written notice by such
Multicurrency Lender (each, an “Affected Lender”) to the Borrower and to the
Administrative Agent:

 (i)    such Affected Lender or Affected Lenders may declare that the
Multicurrency Loans (in the affected Foreign Currency or Currencies) will not
thereafter (for the duration of such unlawfulness) be made by such Affected
Lender or Affected Lenders hereunder (or be continued for additional Interest
Periods), whereupon any request for a Multicurrency Loan (in the affected
Foreign Currency or Currencies) or to continue a Multicurrency Loan (in the
affected Foreign Currency or Currencies), as the case may be, for an additional
Interest Period shall, as to such Affected Lender or Affected Lenders only, be
deemed to be a request for the making or continuation, as applicable, of a
Eurocurrency Rate Loan denominated in Dollars having the same Interest Period as
the other Multicurrency Loans comprising the applicable Borrowing and in an
amount equal to the Dollar Equivalent of the Multicurrency Loan which such
Affected Lender would otherwise make or continue but for the application of this
clause (i);

 

64



--------------------------------------------------------------------------------

 (ii)        such Affected Lender or Affected Lenders may require that all
outstanding Multicurrency Loans (in the affected Foreign Currency or Currencies)
made by such Affected Lender or Affected Lenders be converted to Eurocurrency
Rate Loans denominated in Dollars (unless repaid by the Borrower as described
below), in which event all such Multicurrency Loans (in the affected Foreign
Currency or Currencies) shall be converted to Eurocurrency Rate Loans
denominated in Dollars as of the effective date of such notice as provided in
Section 3.04(g) and at the Foreign Exchange Rate on the date of such conversion
or, at the option of the Borrower, repaid on the last day of the then current
Interest Period with respect thereto or, if earlier, the date on which the
applicable notice becomes effective;

 (iii)       such Affected Lender or Affected Lenders shall, upon written notice
by the Borrower to the Administrative Agent and such Affected Lender or Affected
Lenders, become a Dollar Lender and (A) all outstanding Multicurrency Loans
denominated in a Foreign Currency or Currencies made by such Affected Lender or
Affected Lenders shall be converted to Dollar Loans for all purposes thereafter
as of the effective date of such notice as provided in Section 3.04(g) and at
the Foreign Exchange Rate on the date of such conversion (it being understood
and agreed that any costs or losses associated with any such conversion shall be
paid by the Borrower in accordance with Section 10.04(a)) and (B) such Affected
Lender’s or Affected Lenders’ Multicurrency Commitment shall convert into a
Dollar Commitment (with Interest Period election to be subject to transitional
procedures reasonably acceptable to the Administrative Agent); and

 (iv)       upon written notice by the Borrower as provided in the preceding
clause (iii), the Dollar Lenders shall make such purchases and repayments
(through the Administrative Agent) among themselves in respect of all
outstanding Dollar Loans (including any Multicurrency Loans converted into
Dollar Loans as provided in the preceding clause (iii)) so that each Dollar
Lender shall hold Dollar Loans (by Type and amount) pro rata in accordance with
its Applicable Dollar Percentage.

In the event any Affected Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the converted Multicurrency Loans of such Affected Lender
shall instead be applied to repay the Eurocurrency Rate Loans denominated in
Dollars made by such Affected Lender resulting from such conversion.

(g)       For purposes of Section 3.04(f), a notice to the Borrower by any
Affected Lender shall be effective as to each Multicurrency Loan made by such
Affected Lender, if lawful, on the last day of the Interest Period, if any,
currently applicable to such Multicurrency Loan; in all other cases such notice
shall be effective on the date of receipt thereof by the Borrower and the
Administrative Agent.

 

65



--------------------------------------------------------------------------------

3.05.    Compensation for Losses.    Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)        any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
reasonably charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. If requested by the Borrower, any Lender
demanding payment under this Section shall deliver to the Borrower a calculation
of such Lender setting forth in reasonable detail the amount believed by the
Lender to be payable under this Section.

3.06.    Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice under Section 3.02, or if any Lender
is a Defaulting Lender, or if any Multicurrency Lender becomes an Affected
Lender, the Borrower may replace such Lender in accordance with Section 10.13.

3.07.     Survival.    All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

66



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.    Conditions of Initial Credit Extension.  The obligation of the L/C
Issuers and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or “PDF” files transmitted by electronic means
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the Borrower, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

  (i)       executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

  (ii)      a Dollar Note executed by the Borrower in favor of each Dollar
Lender requesting a Dollar Note; a Multicurrency Note executed by the Borrower
in favor of each Multicurrency Lender requesting a Multicurrency Note; and a
Term Note executed by the Borrower in favor of each Term Loan Lender requesting
a Term Note;

  (iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;

  (iv)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in Georgia;

  (v)       a favorable opinion of Alston & Bird LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Borrower and the Loan Documents as the Administrative Agent may
reasonably request;

  (vi)      a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

  (vii)     a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

  (viii)     evidence that all principal amounts, interest, fees and other
amounts owed under the Borrower’s Existing Credit Agreement shall have been or
will be paid in full on or before the Closing Date and all commitments and
agreements with respect thereto shall have been terminated; and

 

67



--------------------------------------------------------------------------------

  (ix)       such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
the Required Lenders reasonably may require.

(b)        Any fees required to be paid to the Administrative Agent, the
Arrangers, or the Lenders on or before the Closing Date shall have been paid.

(c)        Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d)        The Closing Date shall have occurred on or before September 14, 2012.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02.    Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a)        The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b)        No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

68



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01.    Existence, Qualification and Power.  The Borrower (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02.     Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of its Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which it is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate any Law.

5.03.    Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or any other Loan Document.

5.04.    Binding Effect.  This Agreement has been, and each other Loan Document
to which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.

5.05.    Financial Statements; No Material Adverse Effect.

(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness to the extent required to be shown under
GAAP.

(b)       The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2012, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

69



--------------------------------------------------------------------------------

(c)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06.    Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07.    No Default.  Neither the Borrower nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08.    Ownership of Property; Liens.  Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09.    Insurance.  The properties of the Borrower and its Subsidiaries are
insured as required by Section 6.07.

5.10.    Environmental Compliance.  The Borrower and its Subsidiaries are in
compliance with all Environmental Laws except for any such non-compliance which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11.    Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested as
permitted under Section 6.04. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary thereof is party to any tax sharing
agreement with any Person other than (a) a Subsidiary or the Borrower and
(b) that certain Tax Sharing Agreement dated as of November 30, 2007 by and
among the Borrower, Synovus Financial Corp. and Columbus Bank and Trust Company.

5.12.    ERISA Compliance.

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal, state or foreign
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification which could reasonably be expected to
have a Material Adverse Effect. The Borrower and each ERISA Affiliate

 

70



--------------------------------------------------------------------------------

have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b)      There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Federal or state
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)      (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; and (ii) no
Pension Plan, individually or in the aggregate with any other Pension Plan, has
Unfunded Pension Liabilities in excess of the Threshold Amount.

5.13.    Subsidiaries; Equity Interests.    As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are, in the case of Equity Interests in corporations,
fully paid and nonassessable and are owned by the Borrower in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens other than
Liens permitted pursuant to Section 7.01. As of the Closing Date, the Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.

5.14.    Margin Regulations; Investment Company Act.

(a)        The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.04 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

(b)        None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15.     Solvency.  On the Closing Date, at the time of each Borrowing
hereunder, and after giving effect to the use of the proceeds of each Loan, the
Borrower, individually, and the Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

5.16.     Disclosure.  All agreements, instruments and corporate or other
restrictions to which the Borrower or any of its Subsidiaries is subject, and
all other matters known to the Borrower, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, have been
disclosed to the Administrative Agent and the Lenders or are disclosed in the
Borrower’s public filings with the SEC. No report, financial statement,
certificate or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), when taken as a whole with
all such reports, financial statements, certificates and other information,

 

71



--------------------------------------------------------------------------------

contains any misstatement of fact or omits to state any fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time.

5.17.     Compliance with Laws.  The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18.     Use of Proceeds.  The proceeds of the Term Loans and the proceeds of
the Revolving Credit Facility will be used by the Borrower to refinance the
Existing Credit Agreement and for working capital and other lawful corporate
purposes, including the financing of the repurchase by the Borrower of the
Borrower’s capital stock.

5.19.     Intellectual Property; Licenses, Etc.  Subject to the immediately
following sentence, the Borrower and its Subsidiaries own, or possess the right
to use, all of the material trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are used in the operation of their
respective businesses, without material conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Subsidiary
infringes upon any rights held by any other Person other than infringements that
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.20.     Taxpayer Identification Number.  The Borrower’s correct U.S. taxpayer
identification number is set forth on Schedule 10.02.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01.     Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

72



--------------------------------------------------------------------------------

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02.     Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;

(b)         promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with any audit of the accounts or books of the Borrower or any Subsidiary;

(c)         promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)         promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Borrower or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)         promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and

(f)         promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

73



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 and 6.02 (c), (d),
or (e) (to the extent any such documents, or information contained in such
documents, are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which each of the following has occurred: (i) such
documents are filed with the SEC and are accessible electronically by the
Lenders and the Administrative Agent; and (ii) the Borrower notifies (or shall
arrange for the notification of) the Administrative Agent and each Lender (by
telecopier or electronic mail) of the filing of such documents. Documents
required to be delivered pursuant to Section 6.01 and 6.02 (to the extent any
such documents are not included in materials otherwise filed with the SEC in
accordance with the preceding sentence) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website (which the Administrative Agent agrees to do promptly upon
receipt thereof), if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify (or shall
arrange for the notification of) the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC.”

6.03.    Notices.  Promptly notify the Administrative Agent and each Lender:

(a)        of the occurrence of any Default;

 

74



--------------------------------------------------------------------------------

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c)       of the occurrence of any ERISA Event;

(d)       of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e)       of any announcement by Moody’s or S&P of any change or possible change
in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04.    Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
otherwise permitted by this Agreement; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; provided, however, failure
of the Borrower or any Subsidiary to comply with the immediately preceding
clause (c) shall not constitute a Default or Event of Default unless such
failure shall result in a Default or Event of Default under Section 8.01(e).

6.05.    Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06.    Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07.    Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and its Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.

 

75



--------------------------------------------------------------------------------

6.08.    Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09.    Books and Records.  Maintain proper books of record and account, in
which all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be, have been made in
accordance with, and to the extent required by, GAAP consistently applied.

6.10.    Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent (at the expense of the Borrower) and each Lender (at
their sole cost and expense) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, at such reasonable
times during normal business hours and upon reasonable advance notice to the
Borrower; provided, however, that (i) prior to the occurrence and continuance of
an Event of Default, no more than two such inspections will be conducted by the
Administrative Agent in any calendar year; and (ii) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours, without
advance notice, and without limitation on the frequency of such inspections.

6.11.    Use of Proceeds.  Use the proceeds of the Credit Extensions for the
purposes specified in Section 5.18 and not in contravention of any Law or of any
Loan Document.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01.    Liens.

(a)       Enter into or permit to exist any arrangement or agreement which
directly or indirectly prohibits the Borrower or any Subsidiary from creating or
incurring Liens on any of its assets (any such arrangement or agreement a
“Negative Pledge”), other than the following:

(i)      a Negative Pledge contained in any of the Loan Documents;

(ii)     a Negative Pledge contained in any agreement (x) evidencing
Indebtedness secured by a Lien permitted to exist under Section 7.01(b)(ii),
(ix) or (x) and (y) which prohibits the creation of any other Lien on only the
property securing such Indebtedness as of the date such agreement was entered
into or assumed (together with replacement property and customary provisions in
respect of proceeds, accessions, and other after-acquired property);

(iii)    provisions contained in leases and other agreements restricting the
assignment, sublease, or pledge of such lease or agreement;

 

76



--------------------------------------------------------------------------------

(iv)      Negative Pledges existing on the date of this Agreement contained in
the organizational documents or other agreements binding on any Subsidiary that
is not a wholly-owned Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary);

(v)       a Negative Pledge contained in any agreements governing an Investment
made in a Person other than a Subsidiary (but only to the extent such Negative
Pledge covers any Equity Interest in such Person); or

(vi)      a Negative Pledge contained in any agreement relating to the
Disposition of a Subsidiary or assets pending such Disposition, provided that in
any such case such Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such Disposition; and

(b)      Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(i)        Liens pursuant to any Loan Document;

(ii)       Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (x) the value of the property
covered thereby is not changed (unless reduced), (y) the amount secured or
benefited thereby is not increased, and (z) the direct or any contingent obligor
with respect thereto is not changed;

(iii)      Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(iv)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(v)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(vi)      deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, but expressly excluding any liens in favor of the
PBGC or otherwise under ERISA;

(vii)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(viii)    Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

77



--------------------------------------------------------------------------------

(ix)      Liens securing Indebtedness in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets;
provided, that (x) on any date of determination the aggregate amount of all such
Indebtedness secured by such Liens does not exceed 15% of the Book Value of the
assets of the Borrower and its Subsidiaries in the aggregate; (y) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (and the proceeds thereof); and (z) the Indebtedness secured
thereby does not on the date of acquisition exceed the cost or fair market
value, whichever is lower, of the property being acquired;

(x)        any Lien (x) existing on property of a Person at the time of its
consolidation with or merger into the Borrower or a Subsidiary or at the time
such Person becomes a Subsidiary or (y) existing on any property acquired by the
Borrower or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed); provided that in
each such case, (A) such Lien was not created or assumed in contemplation of
such consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property and (B) such Lien shall extend solely to the property so
acquired or in the case of an acquisition of a Subsidiary, the assets of the
Subsidiary, and in each case, proceeds thereof;

(xi)       normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

(xii)      leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(xiii)     Liens on the assets of any Subsidiary securing Indebtedness or other
obligations owing to the Borrower;

(xiv)     Liens in the nature of any interest or title of a lessor or sublessor
under any lease;

(xv)      Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with Investments permitted under Section 7.02;

(xvi)     purported Liens evidenced by the filing of precautionary UCC financing
statements; and

(xvii)    Liens arising in connection with out-bound licenses of patents,
copyrights, trademarks and other IP Rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries.

7.02.    Investments.  Make any Investments, if a Default then exists or arises
as a result of such Investment or if immediately after giving effect to such
Investment, (a) the Book Value of the assets of the Borrower would be less than
the greater of (i) 50% of the Book Value of the consolidated assets of the
Borrower and its Subsidiaries and (ii) $850,000,000 or (b) the representations
and warranties made by the Borrower in the Loan Documents to which it is a party
would not be true and correct in all material respects with the same force and
effect as if made on and as of the date of such Investment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were not true and correct in all material respects as of such
earlier date; provided that, prior to making any Material Investment, the
Borrower shall deliver to the Administrative Agent a Compliance Certificate,
demonstrating that the Borrower is in compliance, on a pro forma basis after
giving effect to such Material Investment, as of the last day of the
most-recently ended fiscal quarter of the Borrower for which

 

78



--------------------------------------------------------------------------------

the Borrower has delivered financial statements to the Lenders or for which
financial statements of the Borrower are publicly available, with the financial
covenants set forth in Section 7.09 and demonstrating the Borrower’s compliance
with the requirements of Section 7.02(a); provided that, notwithstanding the
foregoing, Investments by Subsidiaries (including without limitation,
intercompany loans and advances) in the Borrower may not exceed $5,000,000 in
the aggregate on any date of determination. For purposes hereof, “Material
Investment” shall mean any Investment of more than $150,000,000 in cash, cash
equivalents or assets (valued at such assets Book Value at the date of such
Investment).

7.03.    Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)        any Subsidiary may merge with the Borrower, provided that the
Borrower shall be the continuing or surviving Person;

(b)        any Subsidiary may merge with any other Subsidiary so long as no
Default would exist immediately after giving effect to such merger, including
without limitation a Default resulting from a breach of any other covenant
contained in this Article VII;

(c)        the Borrower or any Subsidiary may Dispose of Subsidiaries and any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the extent each such Disposition constitutes a
Permitted Disposition or is otherwise permitted by Section 7.04;

(d)        any Subsidiary may merge with another Person (other than the Borrower
or another Subsidiary), if immediately after giving effect to such merger,
(i) the Book Value of the assets of the Borrower would not be less than the
greater of (x) 50% of the Book Value of the consolidated assets of the Borrower
and its Subsidiaries and (y) $850,000,000; and (ii) the representations and
warranties made by the Borrower in the Loan Documents to which it is a party are
true and correct in all material respects with the same force and effect as if
made on and as of the date of such merger, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;
provided that if such Subsidiary is a Material Subsidiary, the Borrower shall
deliver to the Administrative Agent a Compliance Certificate, demonstrating that
the Borrower is in compliance, on a pro forma basis after giving effect to the
merger of such Material Subsidiary, as of the last day of the most-recently
ended fiscal quarter of the Borrower for which the Borrower has delivered
financial statements to the Lenders or for which financial statements of the
Borrower are publicly available, with the financial covenants set forth in
Section 7.09, and demonstrating the Borrower’s compliance with the requirements
of Section 7.03(d)(i); and

(e)        the Borrower may merge or consolidate with any other Person, so long
as in any merger or consolidation involving the Borrower, the Borrower shall be
the surviving or continuing entity.

7.04.    Dispositions.  Other than Permitted Dispositions, make any Disposition
or enter into any agreement to make any Disposition (including, without
limitation, the Disposition of a Subsidiary by the Borrower or a Subsidiary, or
the Disposition by a Subsidiary of all or substantially all of its assets, upon
voluntary liquidation or otherwise), if a Default then exists or arises as a
result of such Disposition or if immediately after giving effect to any such
Disposition, (a) the Book Value of the assets of the Borrower would be less than
the greater of (i) 50% of the Book Value of the consolidated assets of the
Borrower and its Subsidiaries and (ii) $850,000,000; or (b) the representations
and warranties made by the Borrower in the Loan Documents to which it is a party
would not be true and correct in all material respects with the same force and
effect as if made on and as of the date of such Disposition, except to the

 

79



--------------------------------------------------------------------------------

extent that such representations and warranties specifically refer to an earlier
date, in which case they were not true and correct in all material respects as
of such earlier date; provided that, prior to making any Material Disposition,
the Borrower shall deliver to the Administrative Agent a Compliance Certificate,
demonstrating that the Borrower is in compliance, on a pro forma basis after
giving effect to such Material Disposition, as of the last day of the
most-recently ended fiscal quarter of the Borrower for which the Borrower has
delivered financial statements to the Lenders or for which financial statements
of the Borrower are publicly available, with the financial covenants set forth
in Section 7.09 and demonstrating the Borrower’s compliance with the
requirements of Section 7.04(a). For purposes hereof, “Material Disposition”
shall mean any Disposition of assets having a Book Value at the time of such
Disposition of more than $50,000,000.

7.05.    Restricted Payments.    During the occurrence and continuance of an
Event of Default, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(a) each Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary and (b) any Subsidiary that is not a wholly-owned Subsidiary may make
distributions to the holders of its Equity Interests on a pro rata basis to the
extent such Subsidiary is contractually obligated to make such distribution or
such Subsidiary has a fiduciary obligation to make such distribution and such
distribution is made in compliance with applicable law.

7.06.    Change in Nature of Business.    Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.07.    Transactions with Affiliates.    Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate.

7.08.    Use of Proceeds.    Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, except
that the Borrower may purchase shares of its stock with proceeds of the Loans as
contemplated in Section 5.18.

7.09.    Financial Covenants.

(a)        Minimum Consolidated Fixed Charge Coverage Ratio.    Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 2.5 to 1.0.

(b)        Maximum Consolidated Leverage Ratio.    Permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 3.0 to 1.0.

 

80



--------------------------------------------------------------------------------

7.10.    Swap Contracts.  Enter into any Swap Contract except in the ordinary
course of business pursuant to bona fide hedging transactions and not for
speculation.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01.    Events of Default.  Any of the following shall constitute an Event of
Default:

(a)        Non-Payment.    The Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within two Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder as contemplated by
Section 2.04(i), 2.04(j), or 2.11, or (iii) within three Business Days after
notice thereof, any other amount payable hereunder or under any other Loan
Document; or

(b)        Specific Covenants.    The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05, or 6.11 or
Article VII; or

(c)        Other Defaults.    The Borrower fails to perform or observe (i) any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or (ii) any term, covenant or agreement contained
in Section 6.01, 6.02, 6.03, or 6.10 and such failure continues for two Business
Days; or

(d)        Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or

(e)        Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause,
after lapse of all applicable grace periods and the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f)        Insolvency Proceedings, Etc.    The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,

 

81



--------------------------------------------------------------------------------

conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g)        Inability to Pay Debts; Attachment.    (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)        Judgments.   There is entered against the Borrower or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)         ERISA.   (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)         Invalidity of Loan Documents.   Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the
Commitments), or purports to revoke, terminate or rescind any material provision
of any Loan Document; or

(k)        Change of Control.  There occurs any Change of Control.

8.02.    Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

82



--------------------------------------------------------------------------------

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d)        exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03.     Application of Funds.   After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

83



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01.    Appointment and Authority.    Each of the Lenders and the L/C Issuers
hereby irrevocably appoints JPMorgan Chase Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

9.02.    Rights as a Lender.   The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03.    Exculpatory Provisions.    The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

 

84



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04.    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05.    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06.    Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld or delayed) so long as no Event of Default exists, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with

 

85



--------------------------------------------------------------------------------

all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by JPMorgan Chase Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07.    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08.    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09.    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j), 2.11 and 10.04) allowed in such judicial
proceeding; and

 

86



--------------------------------------------------------------------------------

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01.   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent (which the
Administrative Agent agrees to do once such writing is signed by the Required
Lenders; provided, however, that such acknowledgment shall not negate the
Administrative Agent’s right to consent or withhold its consent to any
amendment, waiver, or consent affecting the rights or duties of the
Administrative Agent under the Loan Documents as provided below), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)        waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)        without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under (i) the
Dollar Tranche without the written consent of the Required Dollar Lenders or
(ii) the Multicurrency Tranche without the written consent of the Required
Multicurrency Lenders;

(c)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(d)        postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;

(e)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso following
clause (h) below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

87



--------------------------------------------------------------------------------

(f)        change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

(g)       change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(h)       add any currencies as a Foreign Currency under this Agreement in which
a Multicurrency Lender is required to make Loans, in each case without the
written consent of each such Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) a Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any ambiguity,
inconsistency or defect or correct any typographical or ministerial error in any
Loan Document.

10.02.   Notices; Effectiveness; Electronic Communication.

(a)         Notices Generally.    Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

  (i)        if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

  (ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (which information the Administrative Agent will provide to the
Borrower upon its request).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given

 

88



--------------------------------------------------------------------------------

when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)        Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, an L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and

 

89



--------------------------------------------------------------------------------

electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)        Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent resulting from such Person’s gross negligence or willful
misconduct. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03.   No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04.   Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses of the Administrative Agent and its Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses actually incurred by each L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such L/C
Issuer or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses actually incurred by the Administrative Agent, any Lender
or any L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or any L/C Issuer), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses actually incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)        Indemnification by the Borrower.    The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, each
Lender and each L/C Issuer, and each

 

90



--------------------------------------------------------------------------------

Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit issued by such L/C Issuer if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing
(including any settlement costs and expenses related thereto), whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (y) result from a claim brought by the Borrower against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) arose out of, or in connection with, any
proceeding that does not involve an act or omission by the Borrower or any
Affiliate of the Borrower and that is brought by an Indemnitee against any other
Indemnitee (except to the extent relating to such Indemnitee acting in an agency
or other representative capacity hereunder).

(c)        Reimbursement by Lenders.    To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.14(d).

(d)        Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan

 

91



--------------------------------------------------------------------------------

or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e)         Payments.    All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)         Survival.      The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender (by assignment or otherwise), the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05.   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06.  Successors and Assigns.

(a)        Successors and Assigns Generally.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)       Assignments by Lenders.   Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its

 

92



--------------------------------------------------------------------------------

Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)         Minimum Amounts.

  (A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

  (B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

  (A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof;

  (B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

93



--------------------------------------------------------------------------------

  (C)        the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

  (D)        the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Borrower.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

(vii)      Foreign Currencies.  Unless at the time of any assignment an Event of
Default shall have occurred and be continuing, no such assignment by a
Multicurrency Lender shall be made to any Person that cannot make Revolving
Credit Loans to the Borrower in all Foreign Currencies then available to the
Borrower hereunder unless the Borrower consents to such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)      Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender

 

94



--------------------------------------------------------------------------------

pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of

 

95



--------------------------------------------------------------------------------

such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)        Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time JPMorgan Chase Bank assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to subsection (b) above, JPMorgan Chase Bank
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder, subject to acceptance of
such appointment by such Lender; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of JPMorgan
Chase Bank as an L/C Issuer or Swing Line Lender, as the case may be. If
JPMorgan Chase Bank resigns as an L/C Issuer, (a) it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)) and (b) the
Borrower shall use commercially reasonable efforts to cause another L/C Issuer
to issue letters of credit in substitution for the Letters of Credit issued by
JPMorgan Chase Bank as an L/C Issuer, if any, outstanding at the time of such
resignation or make other arrangements satisfactory to JPMorgan Chase Bank to
effectively assume the obligations of JPMorgan Chase Bank with respect to such
Letters of Credit. If JPMorgan Chase Bank resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c). Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.

10.07.   Treatment of Certain Information; Confidentiality.    Each of the
Administrative Agent, the Lenders and the L/C Issuers (each a “Lender Party”)
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors, legal counsel, independent auditors, professionals and other
representatives (collectively, “Representatives”) (it being understood that
(i) Representatives will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and (ii) a
party making such Information available to its Affiliates and its and their
respective officers, directors and employees agrees to be responsible for any
breach of this paragraph that results from the actions or omissions of such
Affiliates, officers, directors and employees), (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any legal process, subpoena, judicial or administrative proceeding or similar
compulsory process, provided each Lender Party agrees that it will notify the
Borrower as soon as practical in the event of any such disclosure by

 

96



--------------------------------------------------------------------------------

such Lender Party (other than at the request of a regulatory authority), unless
such notification shall be prohibited by applicable Law or legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(d) or 2.17(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(i) to ratings agencies.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08.   Right of Setoff.    If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09.   Interest Rate Limitation.   Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the

 

97



--------------------------------------------------------------------------------

Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10.   Counterparts; Integration; Effectiveness.     This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

10.11.   Survival of Representations and Warranties.   All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12.   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13.   Replacement of Lenders.   If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or any Lender gives a notice under Section 3.02, or if any Lender
is a Defaulting Lender, or if any Multicurrency Lender becomes an Affected
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it

 

98



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)        such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14.   Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)        SUBMISSION TO JURISDICTION.    THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT IN ANY OTHER FORUM IN WHICH JURISDICTION
CAN BE ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)        WAIVER OF VENUE.            THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)        SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

99



--------------------------------------------------------------------------------

(e)          EACH PARTY HERETO WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

10.15.    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16.    No Advisory or Fiduciary Responsibility.    In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17.    USA PATRIOT Act Notice.    Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.

 

100



--------------------------------------------------------------------------------

10.18.    Judgment Currency.  The obligations of the Borrower in respect of this
Agreement and the other Loan Documents due to any party hereto shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which the sum originally due to such party is denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the Judgment
Currency such party may, in accordance with normal banking procedures, purchase
the Original Currency with the Judgment Currency. If the amount of the Original
Currency so purchased is less than the sum originally due under such judgment to
such party in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such party
against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due under such judgment to such party in the Original
Currency, such party agrees to remit to the Borrower such excess. The provisions
of this Section 10.18 shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.19.    Termination.  This Agreement shall terminate at such time as (a) all
Commitments have been terminated, (b) all Letters of Credit have been
(i) terminated or expired or been canceled, (ii) Cash Collateralized or
(iii) backstopped in a manner reasonably acceptable to the applicable L/C
Issuer, (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the L/C Issuers are no longer obligated under this Agreement
to issue Letters of Credit and (d) all Obligations (other than (i) obligations
which survive as provided in the following sentence and (ii) contingent
indemnification obligations as to which no claim has been asserted which by
their express terms are to survive termination of this Agreement) have been paid
and satisfied in full.

10.20.    ENTIRE AGREEMENT.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages to Follow]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TOTAL SYSTEM SERVICES, INC.

By:  

/s/ James B. Lipham

Name:   James B. Lipham Title:   Senior Executive Vice President and Chief  
Financial Officer

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent   By:  

/s/ Robert D. Bryant

Name:   Robert D. Bryant Title:   Vice President

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Robert D. Bryant

Name:   Robert D. Bryant Title:   Vice President

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as Syndication Agent and a Lender By:  

/s/ George Stoecklein

Name:   George Stocklein Title:   Director

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as Syndication Agent and a Lender By:  

/s/ Olesya Deneau

Name:   Olesya Deneau Title:   Vice President

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Syndication Agent and a Lender

By:

 

/s/ Steven L. Sawyer

Name:

 

Steven L. Sawyer

Title:

 

Vice President

 

 

 

 

 

 

Signature Page to Credit Agreement